       Case 4:16-cv-01549 Document 168 Filed on 04/02/20 in TXSD Page 1 of 38



                            UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

SHERRY SHELBY, individually and on §             §
behalf of all others similarly situated §        §
                                                 §§
         Plaintiff,                              §§
                                                 §§       CIVIL ACTION NO.
                                                          CIVIL ACTION NO. 4:16−cv−01549
                                                                           4:16—cv-01549
                                                 §§
vv..                                             §§
                                                 §§
BOXER PROPERTY MANAGEMENT                        §§
CORPORATION,                                     §§
                                                 §§
         Defendant.                              §§

                      DEFENDANT’S MOTION
                      DEFENDANT'S        FOR ATTORNEY'S
                                  MOTION FOR ATTORNEY’S FEES


                This case is a collective action brought under the Fair Labor Standards Act

(“FLSA”). Sherry
("FLSA"). Sherry Shelby (“Shelby”), the named-plaintiff and sole representative plaintiff, sued
                 Shelby ("Shelby"),

her former
her        employer, Boxer
    former employer, Boxer Property
                           Property Management
                                    Management Corporation
                                               Corporation ("BPMC"),
                                                           (“BPMC”), alleging
                                                                     alleging that
                                                                              that BPMC
                                                                                   BPMC

misclassified her and others employed in the position of Leasing Representative as exempt from

the FLSA's
the FLSA’s overtime
           overtime requirements.

                Shelby sought overtime wages for herself and the collective class. Plaintiffs first

provided a purported computation of damages on March 8, 2019, about a month before

trial.1 There,
trial.' There, for the first
               for the first time,
                             time, Plaintiffs
                                   Plaintiffs provided
                                              provided "computations"
                                                       “computations” for
                                                                      for Shelby and each
                                                                          Shelby and each individual
                                                                                          individual


11 This matter commenced on June 1, 2016. Doc. 1. As described below, Shelby served Initial Disclosures
 pursuant to Federal Rule of Civil Procedure 26 on October 10, 2016. She did not provide a computation of
damages, but rather, simply recited the types of damages available under the FLSA. See Doc. 151,
Exh. A. Shelby did not amend or supplement this disclosure until November 13, 2018, about two months
after the close of discovery and a month prior to the initial trial setting. It was not until March 8, 2019,
however, that Shelby first provided individualized calculations in the form of Supplemental & Amended
Disclosures. These same, individualized calculations were submitted by Shelby with the Joint Pretrial
              Plaintiffs’ damages model governing trial. See Docs. 121 & 124.
 Order as the Plaintiffs'

                                                      1
FP 36811390.7
     Case 4:16-cv-01549 Document 168 Filed on 04/02/20 in TXSD Page 2 of 38



opt-in Plaintiff. Specifically, Plaintiffs presented as their damages theory and as the specific

calculations they expected to prove at trial the following: Shelby’s
                                                            Shelby's calculations were that she

worked 70
worked 70 hours
          hours "on
                “on average"
                    average” every single week within her relevant limitations period, and each

       Plaintiff’s calculations
opt-in Plaintiffs  calculations were
                                were that
                                     that they
                                          they worked
                                               worked 60 hours "on
                                                      60 hours “on average"
                                                                   average” every single week

within their respective, relevant limitations periods.

                Plaintiffs then pursued the theory presented in their March 8, 2019 disclosure

during an eight-day bench trial. Because of the nature of FLSA wage claims, the allegations were

not presented as theoretical or hypothetical. Rather, Shelby testified that, as a matter of claimed

fact, she and the other plaintiffs truly worked the number of hours stated for each workweek,

thereby entitling them to the specific amounts of allegedly-unpaid wages they had calculated as

their damages for each such workweek. During testimony, Plaintiffs acknowledged that it would

                                                                  worked.2
be improper to ask the Court to award damages for hours not truly worked.2

                Shelby, however, failed during trial to submit definite and certain evidence that she

or others performed work for which they were not compensated, relying only upon speculative,

unsubstantiated, and often-contradicted testimony. Further, in its defense, BPMC provided

substantial evidence
substantial evidence negating
                     negating Plaintiffs'
                              Plaintiffs’ allegations.
                                          allegations. Then, literally, in thefinal
                                                                               finalfive
                                                                                     five minutes of
                                                                                                  of the

eight-day trial, after re-calling Shelby to testify
                                  Shelby to testify in rebuttal of
                                                    in rebuttal of BPMC's
                                                                   BPMC’s defense,
                                                                          defense, Plaintiffs
                                                                                   Plaintiffs attempted

to present aa new
              new damages
                  damages "computation"
                          “computation” —
                                        – a damages model not previously articulated by Shelby

or any Plaintiff that lessened the recovery claimed for Shelby and for each opt-in-Plaintiff based

on a proposed formula different from the Supplemental & Amended Disclosures and the Joint

Pretrial Order. BPMC objected to the introduction of a new damages model, and Plaintiffs offered


2
2                                                                               the Court's
  During the second day of trial, the Parties agreed to proceed to mediation at the Court’s
recommendation. Defendant negotiated in good faith but the 70/60 damages model remained
intact.

                                                   2
FP 36811390.7
     Case 4:16-cv-01549 Document 168 Filed on 04/02/20 in TXSD Page 3 of 38



to withdraw the modified damages calculation, declining to inquire or press further in support of

its admission after BPMC asserted its objection to a new model.

                Over two
                Over two months
                         months after
                                after the
                                      the trial's
                                          trial’s conclusion, on July 18, 2019, Plaintiffs filed their
                                                  conclusion, on

post-trial, Amended Findings of Fact & Conclusions of Law. There, without any explanation,

Plaintiffs materially modified their damages theory and computations. See Doc. 148, Exh. A. This

modified, unsupported computation lacked basis and directly contradicted the computation

provided before and during trial and, more importantly, the factual allegations made before the

Court under oath.

                On September 13, 2019, the Court issued Findings of Fact and Conclusions of Law

pursuant to Federal Rule of Civil Procedure 52(a)(1). The Court made various findings and

conclusions that ultimately resulted in a holding on the merits favoring BPMC and the dismissal

of Plaintiffs'
of Plaintiffs’ claims
               claims in their entirety. Ultimately,
                                         Ultimately, the
                                                     the Court
                                                         Court found
                                                               found that
                                                                     that it
                                                                          it "cannot
                                                                             “cannot reasonably
                                                                                     reasonably rely
                                                                                                rely

on Plaintiffs'
on Plaintiffs’ clearly
               clearly erroneous,
                       erroneous, now
                                  now disavowed,
                                      disavowed, original
                                                 original damages
                                                          damages model"
                                                                  model” nor
                                                                         nor "can
                                                                             “can it
                                                                                  it rely on
                                                                                     rely on

Plaintiffs’ post-trial
Plaintiffs' post-trial damages model, never before disclosed to either Defendant or the Court,

which directly
which          contradicts Plaintiffs'
      directly contradicts Plaintiffs’ testimony
                                       testimony made
                                                 made in support of
                                                      in support of their original

model.” Doc. 154, p. 16.
model."

                Further, in considering the post-trial damages model, the Court held that Plaintiffs

had violated Federal Rule of Civil Procedure 26, regarding discovery and mandatory

             Under Rule
disclosures. Under Rule 26,
                        26, "a
                            “a party
                               party must,
                                     must, without
                                           without awaiting
                                                   awaiting aa discovery
                                                               discovery request,
                                                                         request, provide...a
                                                                                  provide…a

computation of
computation of each
               each category
                    category of
                             of damages
                                damages …[and]   the documents
                                        ...[and] the           or other
                                                     documents or other evidentiary
                                                                        evidentiary material,
                                                                                    material,

unless    privileged   or   protected   from    disclosure,   on    which    each    computation     is

based.” Rule 26(a)(1)(A)(iii), FED.R.Cw.P.
based."                        FED.R.CIV.P. As to the violation, relying upon Federal Rule of

Civil Procedure 37, the Court
                37, the Court found “as aa matter
                              found "as    matter of
                                                  of law that there
                                                     law that there is
                                                                    is no
                                                                       no substantial
                                                                          substantial justification
                                                                                      justification for
                                                                                                    for



                                                  3
FP 36811390.7
     Case 4:16-cv-01549 Document 168 Filed on 04/02/20 in TXSD Page 4 of 38



Plaintiffs’ discovery
Plaintiffs' discovery violations,
                      violations, the
                                  the violations
                                      violations are
                                                 are not
                                                     not harmless,
                                                         harmless, and
                                                                   and they
                                                                       they were
                                                                            were committed
                                                                                 committed in
                                                                                           in bad
                                                                                              bad

faith.”3 Doc. 154, p. 16.
faith."3

                      37 was
                 Rule 37 was "adopted
                             “adopted in
                                      in 1993
                                         1993 to
                                              to give
                                                 give teeth
                                                      teeth to
                                                            to aa significantly
                                                                  significantly broadened
                                                                                broadened duty
                                                                                          duty to
                                                                                               to

                                            26’s disclosure
comply with case management orders and Rule 26's disclosure requirements.”
                                                            requirements." In re Enron Corp.

Sec., Derivatives
Sec., Derivatives &
                  & “ERISA” Litig., 2007 WL 5023541, at *1 (S.D.Tex. Feb. 1, 2007). In part,
                    "ERISA" Litig.,

Rule 37(c) forbids the use at trial of any information required to be disclosed by Rule 26(a) that

                                                    states, "In
                 disclosed.4 Further, Rule 37(c)(1) states,
was not properly disclosed.4                                “In addition
                                                                addition to
                                                                         to or
                                                                            or instead
                                                                               instead of
                                                                                       of this
                                                                                          this

                     on motion
sanction, the court, on motion and
                               and after
                                   after giving
                                         giving an
                                                an opportunity
                                                   opportunity to
                                                               to be
                                                                  be heard...may
                                                                     heard…may order
                                                                                 order payment
                                                                                       payment of
                                                                                               of

the reasonable
the reasonable expenses, including attorney's
               expenses, including attorney’s fees….”
                                              fees...." Rule 37(c)(1)(A), FED.R.Cw.P.
                                                                          FED.R.CIV.P.

                                    Plaintiffs’ violation
                 Here, based on the Plaintiffs' violation of
                                                          of Rule
                                                             Rule 26 and the egregious nature of their

bad-faith conduct, the Court should award BPMC its attorney's fees caused by the Rule 26

                                                                                             –
violation, including the resulting necessity imposed on BPMC to defend shifting, undisclosed —

                     – damages theories during an eight-day bench trial and to reasonably defend
and admittedly false —

against such shifting damages through necessary post-trial motions.




 33 Rule 37 excuses a Rule 26 violation if there exists substantial justification for the failure to disclose or if
the failure to disclose was harmless. Rule 37(c)(1), FED.R.Civ.P.;
                                                               FED.R.CIV.P.; Flores v. AT&T
                                                                                          AT&T Corp.,
                                                                                                  Corp„ 2019 WL
  2746774, at
2746774,    at *2
               *2 (W.D.
                  (W.D. Tex.    Mar. 27,
                          Tex. Mar.  27, 2019)
                                         2019) (stating,
                                                (stating, "Moreover,
                                                          “Moreover, the
                                                                      the party
                                                                           party facing
                                                                                 facing sanctions
                                                                                        sanctions under
                                                                                                   under Rule
                                                                                                         Rule 37(c)
                                                                                                               37(c)
has the burden of demonstrating that a violation of Rule 26      26 was
                                                                    was substantially   justified or
                                                                         substantially justified  or is harmless.”);
                                                                                                     is harmless.");
Brown v. AT AT & T                   236 F.
                   T Services Inc., 236  F. Supp.
                                            Supp. 3d
                                                   3d 1000,
                                                        1000, 1005
                                                              1005 (S.D.
                                                                   (S.D. Tex.   2017) (stating,
                                                                          Tex. 2017)  (stating, "Failure
                                                                                                “Failure to
                                                                                                          to provide
                                                                                                             provide
  information required under Rule 26(a) prohibits a party from using that information to supply evidence on
aa motion,
    motion, unless
            unless the
                    the failure
                        failure is
                                is substantially
                                   substantially justified
                                                 justified or
                                                           or harmless.").
                                                              harmless.”).
4
4 Rule 37(c), Failure to Disclose, to Supplement an Earlier Response, or to Admit, (1) Failure to Disclose
or Supplement. If a party fails to provide information or identify a witness as required by Rule 26(a) or (e),
the party is not allowed to use that information or witness to supply evidence on a motion, at a hearing, or
at a trial, unless the failure was substantially justified or is harmless. In addition to or instead of this
sanction, the court, on motion and after giving an opportunity to be heard: (A) may order payment of the
reasonable expenses, including attorney's fees, caused by the failure; (B) may inform the jury of the party's
failure; and (C) may impose other appropriate sanctions, including any of the orders listed in
Rule 37(b)(2)(A)(i)-(vi).


                                                         4
FP 36811390.7
     Case 4:16-cv-01549 Document 168 Filed on 04/02/20 in TXSD Page 5 of 38



                                        I. BACKGROUND

A.      DEFENDANT’S MOTION
        DEFENDANT'S MOTION TO
                           TO EXCLUDE
                              EXCLUDE EVIDENCE OF DAMAGES
                                      EVIDENCE OF DAMAGES AND
                                                          AND
        DISMISS.

                As noted above, Plaintiffs first provided a purported computation of damages on

March 8, 2019, about a month before trial. BPMC subsequently filed a Motion to Exclude

Evidence of Damages
Evidence of Damages and
                    and Dismiss
                        Dismiss Plaintiffs
                                Plaintiff’s Claims,
                                            Claims, moving
                                                    moving to
                                                           to dismiss
                                                              dismiss under
                                                                      under Rule 37,

FED.R.CIV.P. Doc. 131. Specifically, BMPC noted that Plaintiffs had failed to provide a
FED.R.Civ.P.

meaningful computation of damages prior to discovery closing and that the subsequent, untimely

disclosure did not provide a substantively-compliant computation. Doc. 131.

                                                     Plaintiffs’ Supplemental
                In the untimely disclosure, entitled Plaintiffs'              & Amended
                                                                 Supplemental & Amended

Disclosures, Shelby stated the amount of damages she contended she was owed for each week of

the limitations period, claiming 70 hours worked and 30 hours overtime every week in the

period. A similar damages amount was provided for each opt-in Plaintiff, claiming 60 hours and

20 hours overtime worked every week in their respective limitations periods.

                The Court heard arguments on the Motion on the initial day of trial and permitted

Shelby to proceed to trial on her claims, as described in the damages model. Ultimately, during

the course of trial and post-trial findings, Plaintiffs effectively admitted that the untimely damages

computation was a sham.

B.      PLAINTIFFS’ DAMAGES THEORY
        PLAINTIFFS' DAMAGES THEORY AT
                                   AT TRIAL.
                                      TRIAL.

                The Court conducted a bench trial on April 8-9, 22-26, and May 15, 2019. Plaintiffs

entered the untimely damages computation as a trial Exhibit (Pl. Exh. 58). Throughout trial,

Plaintiffs represented that Shelby could prove that she worked 70 hours per week, on average, and

that each opt-in Plaintiff worked 60 hours per week, on average. See Tr. 1-19:8-20 (Opening

Statement); Tr. 8-63:12-15 (Closing Statement).


                                                  5
FP 36811390.7
     Case 4:16-cv-01549 Document 168 Filed on 04/02/20 in TXSD Page 6 of 38



                 Ultimately, Shelby could not establish her claim for overtime hours worked and, as

                                                                             Plaintiffs’ behalf.
the sole class representative, she could not establish a claim on the opt-in Plaintiffs' behalf. Simply

stated, Shelby failed to identify evidence that could substantiate the hours that she claimed to have

worked for even a single workweek. Rather, Shelby pointed to her own self-serving testimony

                                     BPMC’s evidence
and scattered e-mail communications. BPMC's          of work
                                            evidence of work activities
                                                             activities —
                                                                        – including tour logs,

                                                                        – stood in stark contrast to
telephone records, complete e-mail records, and craigslist account logs —

Shelby’s allegations. Not
Shelby's allegations. Not only
                          only could
                               could Shelby not produce
                                     Shelby not produce "sufficient
                                                        “sufficient evidence to show the amount

and extent
and        of that
    extent of that work
                   work as
                        as aa matter
                              matter of
                                     of just
                                        just and
                                             and reasonable
                                                 reasonable inference"5
                                                            inference”5 —
                                                                        – and therefore meet her

       – but BPMC produced evidence that negated the inference Shelby sought to prove.
burden —

                 In the final five minutes of trial, Plaintiffs offered into evidence a new damages

schedule with
schedule with aa "formula"
                 “formula” different
                           different from
                                     from the
                                          the Supplemental & Amended
                                              Supplemental & Amended Disclosures
                                                                     Disclosures and the Joint

                                                                         While the
Pretrial Order, never previously articulated by Shelby or any Plaintiff. While the "formula"
                                                                                   “formula” for
                                                                                             for

calculating damages was not discernable from the face of the newly-proffered model, the new

model, per
model, per Shelby’s counsel’s proffer
           Shelby's counsel's proffer of
                                      of evidence,
                                         evidence, undisputedly calculated damages differently

for weeks when Shelby and the opt-in Plaintiffs did not work a complete work week. Tr. 8-54:13-

58:7 (Shelby).

                 BPMC objected to the introduction of a new damages model in the last five minutes

of trial, again requesting dismissal under Federal Rule of Civil Procedure 37. Plaintiffs then

offered to withdraw the modified damages calculation and declined to inquire further in support

of its admission. Id. The Court did not admit the new damages model into evidence.




5
 See Anderson v. Mt. Clemens Pottery Co., 328 U.S. 680, 687-88 (1946); Harvill v. Westward Commc'ns,
L.L.C., 433 F.3d 428, 441 (5th Cir.2005).

                                                  6
FP 36811390.7
     Case 4:16-cv-01549 Document 168 Filed on 04/02/20 in TXSD Page 7 of 38



C.      PLAINTIFFS’ AMENDED FINDINGS
        PLAINTIFFS' AMENDED          OF FACT
                            FINDINGS OF      & CONCLUSIONS
                                        FACT &             OF LAW.
                                               CONCLUSIONS OF LAW.

                        18, 2019,
                On July 18, 2019, over
                                  over two
                                       two months
                                           months after
                                                  after the
                                                        the trial's
                                                            trial’s conclusion,
                                                                    conclusion, Plaintiffs
                                                                                Plaintiffs filed their

post-trial, Amended Findings of Fact & Conclusions of Law. Doc. 148. There, Plaintiffs

materially modified their damages theory and computations. See Doc. 148, Exh. A.

                Plaintiffs seemingly maintained the 70- and 60-hour calculations that they had

previously pursued in pre-trial disclosures, the Joint Pretrial Order, and during trial and—as

                              that the
happened during trial—claimed that the attached
                                       attached "Exhibit
                                                “Exhibit A lists the hours Plaintiffs worked each

workweek during
workweek during the
                the relevant
                    relevant time
                             time period."
                                  period.” Id. at ¶                   Plaintiffs’ attached,
                                                  ¶ 26. The Exhibit A Plaintiffs' attached,

however, entirely contradicted their pre-trial disclosures, pre-trial proposed findings of fact, the

Joint Pretrial Order signed by the parties, trial theory, trial testimony, mediation stance, and post-

                                                   A did
trial proposed findings of fact. In short, Exhibit A did not
                                                         not account
                                                             account for “an average
                                                                     for "an average of
                                                                                     of 70
                                                                                        70 hours per
                                                                                           hours per

week” or
week" or "an
         “an average
             average of
                     of 60 hours per
                        60 hours per week."
                                     week.” Plaintiffs, without explanation or supporting

testimony, included workweeks with purported hours worked of 70, 56 or zero for Shelby and 60,

48, or zero for the opt-in Plaintiffs. Plaintiffs provided no explanation for these purported hours

       – which deviated entirely from the testimony, judicial filings, and damages theory they
worked —

                                                                                          – after
had pursued up to that point in time. Further, Plaintiffs provided no explanation for why —

                                                    – they disclosed and pursued an entirely new
the close of evidence and without evidentiary basis —

damages model and theory.

                Moreover, Plaintiffs did not state, indicate, or disclose to the Court that the

                                                                              “Exhibit A"
purported hours worked and the associated damages sought per their post-trial "Exhibit A”

submission materially changed the information provided to the Court before and during

                                                                   “Exhibit A"
trial. Instead, Plaintiffs named their new, post-trial computation "Exhibit A” —
                                                                               – the exact same

document name used for the damages model and computations disclosed a month before trial, and

a phrase used repeatedly during trial and having specific meaning when Plaintiffs reaffirmed in

                                                  7
FP 36811390.7
     Case 4:16-cv-01549 Document 168 Filed on 04/02/20 in TXSD Page 8 of 38



their testimony the purported accuracy of the damages model that was pursued from its disclosure

on March 8, 2019 through the close of the eight-day trial period.

                On August
                On August 8, 2019, BPMC
                          8, 2019, BPMC moved
                                        moved the
                                              the Court
                                                  Court to
                                                        to dismiss
                                                           dismiss the
                                                                   the case
                                                                       case based
                                                                            based on
                                                                                  on Plaintiffs'
                                                                                     Plaintiffs’

                                                modeling.6
submission of untimely and noncompliant damages modeling.6

D.      COURT FINDS PLAINTIFFS ACTED IN BAD-FAITH.

                On September 13, 2019, the Court entered its Findings of Fact and Conclusions of

Law, pursuant to Federal Rule of Civil Procedure 52(a)(1). The Court found and held that, as a

                          “failed to
matter of law, Plaintiffs "failed to establish sufficient evidence
                                     establish sufficient          to show
                                                          evidence to show the
                                                                           the amount
                                                                               amount and
                                                                                      and extent
                                                                                          extent of
                                                                                                 of

their work
their work as
           as aa matter
                 matter of
                        of just
                           just and
                                and reasonable
                                    reasonable inference.”
                                               inference." Doc. 154, p. 13.

                With respect
                With respect to
                             to Plaintiffs'
                                Plaintiffs’ disclosures, the Court
                                            disclosures, the Court held
                                                                   held that
                                                                        that Plaintiffs
                                                                             Plaintiffs post-trial
                                                                                        post-trial

damages computation violated the Federal Rules of Civil procedure. Specifically, the Court stated:

        In this case, Plaintiffs have violated the Federal Rules of Civil Procedure regarding
        discovery and mandatory disclosures with regards to their amended damages model
        filed post-trial. Because the bench trial conducted before the Court was solely on
        the issue of damages, Plaintiffs cannot seriously contend that they believed the
        damages model was not in dispute. To allow Plaintiffs to rely on their post-trial
        damages model would unfairly prejudice Defendant and, given that trial has
        concluded, there is no hope that a continuance would cure such
        prejudice. Moreover, Plaintiffs have offered absolutely no explanation to the Court
        of their post-trial damages model in regard to either their decision to label it
        identically to their earlier damages model or their failure to disclose it earlier. The
        Court therefore finds
                          finds as a matter of
                                             of law that there is no substantial justification
                                                                                   justification
        for Plaintiffs' discovery violations, the violations are not harmless, and they were
        for
                              faith. Thus, the Court cannot rely on Plaintiffs' later-filed
        committed in bad faith.
        damages model.

Doc. 154, p. 16 (emphasis added).




6
6This constituted BPMC's
                   BPMC’s third motion to dismiss. First, as noted above, on April 7, 2019, BPMC filed its
                                                          Plaintiffs’ Claims. Doc. 131. Second, as noted
Motion to Exclude Evidence of Damages and Dismiss Plaintiffs'
above, in the final five minutes of trial, BPMC objected to the introduction of a new damages model, again
requesting dismissal.

                                                    8
FP 36811390.7
     Case 4:16-cv-01549 Document 168 Filed on 04/02/20 in TXSD Page 9 of 38



                On October 14, 2019, Plaintiffs filed a Motion for Reconsideration, asking the

Court to reconsider and reverse the dismissal of their claims and findings related to their Rule 26

violations. Doc. 157. There, Plaintiffs readily acknowledged that they deliberately altered their

claim of hours worked but sought forgiveness, arguing that
                                 forgiveness, arguing that they
                                                           they "merely
                                                                “merely lowered the damage

             – failing to acknowledge the seriousness of the conduct involved (the intentional
calculation” —
calculation"

contradiction of the accuracy (truth) of their own testimony, particularly in the context of an eight-

day trial). Further, Plaintiffs argued that they offered their contradictory post-trial representations

         worked under
of hours worked under the
                      the Court's
                          Court's "directive."
                                  “directive.” However, there is no evidence to support Plaintiffs

attempt to shift responsibility for their decisions and strategy onto the Court.

                BPMC filed its opposition
                     filed its opposition to
                                          to Plaintiffs'
                                             Plaintiffs’ Motion
                                                         Motion for
                                                                for Reconsideration
                                                                    Reconsideration on
                                                                                    on

November 4, 2019, detailing the various reasons that Plaintiffs failed to present legitimate grounds

for the extraordinary relief requested. Doc. 162.

                                                issued its
                On February 24, 2020, the Court issued     order denying
                                                       its order denying Plaintiffs'
                                                                         Plaintiffs’ Motion
                                                                                     Motion for
                                                                                            for

Reconsideration. Doc. 166. There, the Court reaffirmed its prior findings and conclusions:

        Thus,  contrary to
        Thus, contrary   to Plaintiffs'
                            Plaintiffs’ contention
                                        contention in  their Motion
                                                    in their Motion for
                                                                      for Reconsideration,
                                                                          Reconsideration, the
                                                                                           the
        Court did not summarily dismiss this case as a sanction for violating a discovery
                                    Rather, it
        order under Rule 37(b). Rather,     it was
                                               was Plaintiffs'
                                                    Plaintiffs’ attempted
                                                                attempted supplementation
                                                                            supplementation of
                                                                                            of
        their damages testimony on the last day of trial and in post-trial briefing that the
        Court forbade under Rule 26(a) and Rule 37(c)(1). And it was the lack of reliable
        evidence establishing
        evidence                damages, an
                  establishing damages,    an essential
                                               essential element
                                                         element ofof Plaintiffs'
                                                                      Plaintiffs’ FLSA
                                                                                  FLSA claims,
                                                                                       claims,
        that required the dismissal of this case.

Doc. 166

                                                  Plaintiffs’ untimely
                The Court further emphasized that Plaintiffs'          damages model
                                                              untimely damages model

modification -- which contradicted testimony and prior representations -- stands in stark

contradiction to the customary and expected practices related to disclosing and proving an

essential element of a claim, stating:



                                                  9
FP 36811390.7
     Case 4:16-cv-01549 Document 168 Filed on 04/02/20 in TXSD Page 10 of 38



        Never before has the Court encountered an attempt made so late in the course of a
        case completely to transmogrify the evidence on one of the essential elements of a
        claim for relief. Such     conduct was
                             Such conduct    was fatal  to the
                                                  fatal to the credibility
                                                                credibility of
                                                                            of and
                                                                               and this
                                                                                   this Court's
                                                                                        Court’s
        reliance on
        reliance  on either
                     either of
                             of Plaintiffs'
                                Plaintiffs’ contradicting  damages models,
                                            contradicting damages    models, and, accordingly,
        Plaintiffs’ ability
        Plaintiffs' ability to
                            to meet
                               meet their
                                    their burden
                                          burden ofof establishing an essential
                                                      establishing an essential element
                                                                                element of
                                                                                        of their
                                                                                           their
        FLSA claims. Under these circumstances, dismissal was proper.

                 The Court’s findings,
                 The Court's findings, therefore,
                                       therefore, that
                                                  that Plaintiffs'
                                                       Plaintiffs’ violated
                                                                   violated Rule
                                                                            Rule 26
                                                                                 26 and
                                                                                    and acted
                                                                                        acted in bad-
                                                                                              in bad-

             undisturbed.7
faith remain undisturbed.7

                                         II. LAW & ARGUMENT

A.      PLAINTIFFS SHOULD PAY
        PLAINTIFFS SHOULD      REASONABLE ATTORNEY'S
                           PAY REASONABLE ATTORNEY’S FEES
                                                      FEES CAUSED BY
                                                           CAUSED BY
        THEIR RULE 26 VIOLATIONS UNDER RULE 37(C)(1).

                 “A district
                 "A district court
                             court has
                                   has broad
                                       broad discretion
                                             discretion on
                                                        on discovery
                                                           discovery matters,
                                                                     matters, including
                                                                              including its decision
                                                                                        its decision

         sanctions for
to issue sanctions     discovery abuse."
                   for discovery abuse.” Brumley v. Pfizer, Inc., 200 F.R.D. 596, 603

(S.D.Tex.2001), citing Sierra Club Lone Star Chapter v. Cedar Point Oil Co., Inc., 73 F.3d 546,

571 (5th Cir.1996).

                                                                                a party's
                 Rule 37(c)(1) provides the authority for sanctions allowed for a party’s failure to
                                                                                          failure to

disclose or supplement an earlier discovery response. If a party fails to provide information

required by Rule 26(a), the party is not allowed to use that information at a trial, unless the failure



7 On March 19,
7
                   2020, the
               19, 2020, the Court
                              Court entered
                                      entered final  judgment for
                                              final judgment        Defendant, based
                                                               for Defendant,    based on
                                                                                        on the
                                                                                            the Court's
                                                                                                Court’s orders
                                                                                                         orders on
                                                                                                                 on
September 13, 2019 (Doc. 154) and February 24, 2020 (Doc. 166). Generally, Rule 37(c)(1) does not
establish express time limits. Rather courts consider whether there has been an unreasonable or undue
delay. See Long v. Howard U., 561 F. Supp. 2d 85, 91 (D.D.C. 2008)      2008) (stating,
                                                                               (stating, "Although
                                                                                         “Although this provision
does not establish any express time limits within which a motion for sanctions must be filed, unreasonable
                                    untimely.”); Gen. Steel Dom. Sales, LLC v. Chumley, 2012 WL 1378536,
delay may render such a motion untimely.");
           Colo. Apr.
at *7 (D. Colo.   Apr. 20,
                       20, 2012)
                            2012) (stating,
                                   (stating, "This
                                             “This undue
                                                    undue delay
                                                           delay prevented
                                                                  prevented any
                                                                             any meaningful
                                                                                  meaningful attempt
                                                                                               attempt to
                                                                                                        to cure the
                                                                                                           cure the
prejudice that Defendants incurred. Under these circumstances, the Court finds that any further award of
sanctions to
sanctions   to Defendants
               Defendants is
                           is unjustified.").
                              unjustified.”). As explained here, BPMC has acted diligently in objecting to
Plaintiff’s Rule
Plaintiff's  Rule 37 violations with respect to their disclosures: filing an initial Motion before trial; making
an objection during trial, when Plaintiffs attempted to offer the undisclosed and materially different
damages calculation;
damages                  and filing
            calculation; and  filing aa second
                                         second Motion
                                                  Motion shortly
                                                           shortly after
                                                                     after Plaintiffs'
                                                                           Plaintiffs’ submitted
                                                                                       submitted the
                                                                                                   the previously
                                                                                                        previously
undisclosed, materially different damages calculation with their proposed findings of fact and conclusions
of law. As noted here, Plaintiffs subsequently challenged        the Court's
                                                     challenged the   Court’s findings
                                                                              findings regarding
                                                                                         regarding their
                                                                                                   their discovery
                                                                                                         discovery
violation, preserving the issue as a live controversy. Considering that the Court has now resolved the
objections and reaffirmed its findings, and there is finality to the record and fees incurred, Defendant now
moves to recover its fees under Rule 37(c)(1).

                                                       10
FP 36811390.7
    Case 4:16-cv-01549 Document 168 Filed on 04/02/20 in TXSD Page 11 of 38



was substantially justified or harmless. Id. The court may order, in addition to or instead of the

sanction to
sanction to exclude
            exclude evidence,
                    evidence, payment
                              payment of
                                      of the
                                         the reasonable expenses, including
                                             reasonable expenses,           attorney’s fees,
                                                                  including attorney's fees,

caused by the Rule 26 violation. Rule 37(c)(1), FED.R.CIV.P.; In re Complaint of
                                                                              of C.F. Bean

L.L.C., 841 F.3d 365,
        841 F.3d 365, 372 (5th Cir.
                      372 (5th Cir. 2016)
                                    2016) ("When
                                          (“When aa party
                                                    party fails to disclose
                                                          fails to disclose information required by
                                                                            information required by

[Rule] 26(a)...the district court may order alternative sanctions as well, such as awarding costs and

attorneys’ fees
attorneys' fees to
                to the
                   the other
                       other parties.").
                             parties.”).

                                            the sanctions
                The Fifth Circuit describes the sanctions of
                                                          of Rule
                                                             Rule 37
                                                                  37 as
                                                                     as "not
                                                                        “not exclusive
                                                                             exclusive or
                                                                                       or arbitrary,"
                                                                                          arbitrary,”

but rather
but        “flexible, and
    rather "flexible, and within
                          within reason, [they] may
                                 reason, [they] may be
                                                    be applied
                                                       applied in
                                                               in as
                                                                  as many
                                                                     many or
                                                                          or varied
                                                                             varied forms
                                                                                    forms as
                                                                                          as the
                                                                                             the

Court desires
Court desires by
              by exercising
                 exercising broad
                            broad discretion
                                  discretion in
                                             in light of the
                                                light of the facts of each
                                                             facts of each case."
                                                                           case.” Guidry v.

Continental Oil Co., 640 F.2d 523, 533 (5th Cir.1981) (citing 8 Wright & Miller, Federal Practice

                                                     “Rule 37 only requires the sanctions the
and Procedure: Civil § 2289, at 791 (1970)). Indeed, "Rule

Court imposes
Court imposes ‘hold the scales
              'hold the scales of
                               of justice
                                  justice even’.”
                                          even'." Guidry, 640 F.2d at 533 (quoting, 8 Wright &

Miller, Federal Practice and Procedure: Civil § 2284, at 764).

                “The purpose
                "The purpose of
                             of Rule
                                Rule 37(c)(1) is to prevent an ambush, resulting in surprise or

prejudice, of
prejudice, of undisclosed
              undisclosed or
                          or late
                             late disclosed
                                  disclosed evidence."
                                            evidence.” Jonibach Mgt. Tr. v. Wartburg
                                                                            Wartburg Enterprises,

Inc., 136 F. Supp. 3d 792, 808 (S.D. Tex. 2015) (citing, Reed v. Iowa Marine and Repair Corp., 16

                                             this framework,
F.3d 82, 85 (5th Cir.1994)). In establishing this framework, "Rule
                                                             “Rule 37 instructs the court to make

orders ‘as
orders     are just,'"
       'as are just,’” and
                       and "[t]he
                           “[t]he sanctions it enumerates are not exclusive and arbitrary, but flexible,

selective, and plural, and the district court may, within reason, use as many and as varied sanctions

as are
as are necessary
       necessary to
                 to ‘hold the scales
                    'hold the scales of
                                     of justice
                                        justice even.’”
                                                even.'" Id. (citing, 8 Wright & Miller, Federal

Practice and Procedure: Civil § 2284, at 612-13).

                       grant attorney's
                Courts grant attorney’s fees
                                        fees for Rule 26 violations in far less egregious
                                             for Rule

circumstances than
circumstances than those
                   those created
                         created by
                                 by Plaintiffs'
                                    Plaintiffs’ actions.
                                                actions. For example, in Jackson v. United Artists



                                                  11
FP 36811390.7
    Case 4:16-cv-01549 Document 168 Filed on 04/02/20 in TXSD Page 12 of 38



Theatre Cir., Inc., the plaintiff failed to provide the defendant with a computation of her medical

expense damages prior to the close of discovery, while the case was still in the summary judgment

phase. 278 F.R.D. 586, 595 (D. Nev. 2011). The court explained that courts are more likely to

exclude damages evidence when a party first discloses its computation shortly before trial or

                                              at 594
substantially after discovery has closed. Id. at 594 (stating, “Courts are
                                                     (stating, "Courts are more
                                                                           more likely
                                                                                likely to
                                                                                       to exclude
                                                                                          exclude

damages evidence when a party first discloses its computation of damages shortly before trial or

substantially after discovery has closed.”)
                                  closed.") (citing, CQ Inc. v. TXU
                                                                TXU Mining Company, 565 F.3d 268

(5th Cir.2009)). The court decided not to dismiss the case or certain claims, but rather found that

an appropriate sanction was to exclude from trial any testimony and evidence that had not been

disclosed and awarded the defendant reasonable attorney's fees and costs in pursuing the motion

                              plaintiff's failure to comply. Id. at 595
for sanctions relating to the plaintiffs                                (stating, "The
                                                                    595 (stating, “The Court
                                                                                       Court

nevertheless concludes that some sanction should be imposed on Plaintiffs' counsel for their

unjustified failure
unjustified         to provide
            failure to provide aa computation
                                  computation of
                                              of damages
                                                 damages prior
                                                         prior to
                                                               to the
                                                                  the close
                                                                      close of
                                                                            of discovery...The
                                                                               discovery…The Court
                                                                                               Court

will also award Defendant reasonable attorney's fees and costs in pursuing the motion for sanctions

relating to
relating to Plaintiffs'
            Plaintiffs' failure to comply
                        failure to comply with
                                          with Rule
                                               Rule 26(a)(1)(A)(iii).").
                                                    26(a)(1)(A)(iii).”).

                Similarly, in Hache v. Damon Corp., the plaintiff provided only an evasive,

nonresponsive statement without any monetary computation of alleged damages sought. 2007 WL

4365658, at *1 (M.D. Fla. Dec. 13, 2007). As a result, the defendant sought to prevent the

plaintiffs from pursuing any past, present, or continuing economic damages and argued that the

court should preclude the plaintiffs from introducing during pretrial or trial any evidence of

damages. Id. The court concluded that the plaintiffs failed to show that their noncompliance with

the disclosure requirements was substantially justified or the result of harmless error. Id.

at *2. Ultimately, the court ordered the plaintiffs to produce the requested discovery and found



                                                  12
FP 36811390.7
     Case 4:16-cv-01549 Document 168 Filed on 04/02/20 in TXSD Page 13 of 38



that monetary sanctions against the plaintiffs for attorney's fees and costs incurred by the defendant

                                             (stating, "The
in bringing the motion were appropriate. Id. (stating, “The court
                                                            court finds,
                                                                  finds, however,
                                                                         however, that
                                                                                  that monetary
                                                                                       monetary

sanctions against
sanctions against Plaintiffs
                  Plaintiffs pursuant
                             pursuant to
                                      to Rule
                                         Rule 37(c)(1)(A) for attorneys'
                                              37(c)(1)(A) for attorneys’ fees and costs
                                                                         fees and       incurred by
                                                                                  costs incurred by

Defendant in
Defendant in bringing
             bringing the
                      the instant
                          instant motions
                                  motions are
                                          are more
                                              more than
                                                   than appropriate
                                                        appropriate at
                                                                    at this
                                                                       this juncture.").8
                                                                            juncture.”).8

                                     violations involved
                         Plaintiffs’ violations
                   Here, Plaintiffs'            involved both
                                                         both tardy
                                                              tardy and
                                                                    and incomplete
                                                                        incomplete disclosures
                                                                                   disclosures in
                                                                                               in

combination with subsequent, contradictory disclosures provided after trial and after the close of

evidence. The essential truth
          The essential truth is
                              is this: Plaintiffs’ sequence
                                 this: Plaintiffs' sequence of
                                                            of disclosures
                                                               disclosures reveals
                                                                           reveals that
                                                                                   that they
                                                                                        they

           forced an unwarranted, bad faith
knowingly forced                       faith trial as to damages—with all of
                                                                          of its costs and

                    Plaintiffs’ actions
disruption—on BPMC. Plaintiffs' actions run
                                        run directly
                                            directly contrary
                                                     contrary to
                                                              to the
                                                                 the disclosure
                                                                     disclosure obligations
                                                                                obligations and
                                                                                            and

the core values established by the Federal Rules of Civil Procedure. See Hovanec v. Miller, 331



8
 See Nguyen v. Versacom, LLC,   LLC, 2016
                                       2016 WLWL 7426126,
                                                    7426126, at at *6  (N.D. Tex.
                                                                   *6 (N.D.         Dec. 23,
                                                                              Tex. Dec.    23, 2016)  (stating, "But
                                                                                               2016) (stating,  “But although
                                                                                                                      although
defendants' failure
defendants'           to comply
              failure to  comply withwith the
                                           the court's
                                                 court’s trial
                                                          trial setting
                                                                setting order
                                                                          order and
                                                                                 and Rule
                                                                                       Rule 26(a)(3)
                                                                                              26(a)(3) does
                                                                                                        does not
                                                                                                              not warrant
                                                                                                                  warrant thethe
severe sanction of excluding defendants' evidence—essentially, entering a default judgment—plaintiffs are
entitled to
entitled to recover
             recover their
                      their attorney's
                              attorney’s fees
                                           fees caused
                                                  caused byby the
                                                               the failure.”);
                                                                     failure."); Greene v. Alan WaxlerWaxier Group Charter
Services, LLC, 2014
                  2014 WLWL 1089667,
                               1089667, at at *3
                                               *3 (D.
                                                   (D. Nev.
                                                       Nev. Mar.
                                                              Mar. 18,18, 2014)
                                                                           2014) (stating,
                                                                                  (stating, "In
                                                                                             “In addition,
                                                                                                  addition, Plaintiffs'
                                                                                                            Plaintiffs’ failure
                                                                                                                         failure
to comply with the disclosure requirements of Rule 26(a) necessitated the pending motion. As a result, the
Court grants
Court  grants Defendants'
               Defendants' request
                               request for   attorney's fees.");
                                         for attorney's   fees.”); Allstate Ins. Co. v. Nassiri, 2011 WL 2977127, at
*7 (D. Nev. July 21,21, 2011)
                        2011) (stating,
                                (stating, "None
                                           “None of of this,
                                                       this, however, excuses Allstate's failure to timely disclose the
method or
method   or formula
             formula used
                       used toto calculate
                                  calculate its   alleged damages....The
                                              its alleged   damages….The award   award ofof attorney's
                                                                                             attorney’s fees  and costs
                                                                                                         fees and  costs isis an
                                                                                                                              an
appropriate lesser sanction pursuant to Rule 37(c)(1)(A), given Allstate's misleading failure to disclose the
actual method
actual  method itit used
                    used to
                          to calculate    the settlement
                              calculate the    settlement value
                                                             value ofof the
                                                                         the underlying
                                                                             underlying claims.");
                                                                                           claims.”); Water
                                                                                                        Water v. HDR Engr.,
Inc., 2011 WL 13176484, at *7-9 (M.D.       (M.D. Fla.
                                                     Fla. May
                                                           May 11,11, 2011)
                                                                        2011) (stating,
                                                                               (stating, "Plaintiff's
                                                                                           “Plaintiff’s delay
                                                                                                         delay in
                                                                                                                in serving
                                                                                                                   serving itsits
                  26(a)(l)(A)(iii) Initial Disclosures until nearly eighteen months after this lawsuit was filed
Amended Rule 26(a)(1)(A)(iii)
and six
and       months before
     six months     before the
                             the discovery
                                   discovery deadline
                                                 deadline waswas unjustified...HDR
                                                                   unjustified…HDR will    will be
                                                                                                 be permitted
                                                                                                     permitted toto re-depose
                                                                                                                    re-depose
Kennedy    or Adams    or  both,   solely  on  the  issue  of Plaintiff’s   lost use  damages,     with
Kennedy or Adams or both, solely on the issue of Plaintiff's lost use damages, with expenses...includingexpenses…including
attorney’s fees....);
attorney's  fees….); CCR/AG Showcase Phase I Owner, L.L.C. v. United Artists Theatre Cir., Inc., 2010
WL 1947016, at *11-12 (D.    (D. Nev.
                                  Nev. May
                                         May 13,13, 2010)
                                                    2010) (stating,
                                                            (stating, "Although
                                                                       “Although the the Court
                                                                                         Court elects   to impose
                                                                                                 elects to impose less   severe
                                                                                                                   less severe
sanctions than evidence exclusion, it finds that United Artists and/or its counsel have been evasive and have
engaged in apparent gamesmanship by failing to timely and forthrightly disclose United Artists' lost profits
damages claim….The
damages                   Court further
          claim....The Court               awards Plaintiff
                                  further awards     Plaintiff its
                                                                its reasonable
                                                                    reasonable attorney's
                                                                                  attorney's fees in prosecuting the instant
Motion.”);
Motion.");   see also,  Timoschuk     v. Daimler     Trucks   N.A.,   LLC,  2014   WL 585430, at *3 (W.D. Tex. Feb. 14,
2014) (stating,
2014)  (stating, "Although
                 “Although the the Court
                                    Court allows
                                           allows Plaintiffs
                                                    Plaintiffs leave
                                                                leave toto designate   their expert,
                                                                           designate their   expert, their
                                                                                                     their knowing
                                                                                                           knowing disregard
                                                                                                                     disregard
        Court's disclosure
of the Court's    disclosure deadline
                                deadline is is cause    for sanctions....Sanctions
                                                cause for    sanctions….Sanctions can     can include
                                                                                                include requiring
                                                                                                          requiring the
                                                                                                                     the party
                                                                                                                          party
breaching the Court's expert disclosure deadline to pay the expenses associated with any additional expert
discovery….Therefore, to
discovery....Therefore,     to mitigate
                                mitigate some
                                          some of of the
                                                     the additional
                                                         additional costs to Freightliner and to sanction Plaintiffs for
their knowing disregard of the Court's expert disclosure deadline, Plaintiffs are ordered to pay the
reasonable deposition
reasonable   deposition costs....").
                          costs….”).

                                                              13
FP 36811390.7
    Case 4:16-cv-01549 Document 168 Filed on 04/02/20 in TXSD Page 14 of 38



F.R.D. 624, 636–37 (W.D. Tex.
            636-37 (W.D.      2019) (stating,
                         Tex. 2019) (stating, "Rule
                                              “Rule 26's
                                                    26’s requirements and the
                                                         requirements and the Rule
                                                                              Rule 37 sanctions
                                                                                   37 sanctions

aim to
aim to prevent
       prevent an
               an ambush,
                  ambush, resulting
                          resulting in surprise or
                                    in surprise or prejudice...Plaintiff
                                                   prejudice…Plaintiff failed   to provide
                                                                         failed to provide the
                                                                                           the

required disclosures on damages, and then thwarted Defendant's attempt to clarify her damages at

her deposition….Yet
her                   [Plaintiff] apparently
    deposition....Yet [Plaintiff] apparently wishes
                                             wishes to
                                                    to proceed
                                                       proceed with
                                                               with all
                                                                    all of
                                                                        of her
                                                                           her damages claims and
                                                                               damages claims and

evidence at trial. This is exactly
                   This is         the scenario
                           exactly the scenario that
                                                that Rule
                                                     Rule 26
                                                          26 and
                                                             and Rule
                                                                 Rule 37
                                                                      37 aim
                                                                         aim to
                                                                             to avoid.");
                                                                                avoid.”); In re High

                       2017 WL
Stand. Mfg. Co., Inc., 2017 WL 3701223,
                               3701223, at
                                        at *3
                                           *3 (S.D.
                                              (S.D. Tex.
                                                    Tex. Aug.
                                                         Aug. 24,
                                                              24, 2017)
                                                                  2017) (stating,
                                                                        (stating, "An
                                                                                  “An additional
                                                                                      additional

goal of
goal of these
        these disclosure
              disclosure requirements...is
                         requirements…is ‘to   prevent the
                                           'to prevent the practice
                                                           practice of
                                                                    of sandbagging
                                                                       sandbagging an
                                                                                   an opposing
                                                                                      opposing

party…[T]he
party...       rules aim
         [T]he rules aim to
                         to prevent
                            prevent an
                                    an ambush,
                                       ambush, resulting
                                               resulting in surprise or
                                                         in surprise or prejudice...")
                                                                        prejudice…”) (internal
                                                                                       (internal

quotations omitted).

                In addition, as described above, the Court found that Plaintiffs acted in bad-

       Notably, an
faith. Notably, an award
                   award of
                         of attorney's
                            attorney’s fees
                                       fees under Federal Rule of Civil Procedure 37(c)(1) does

not require a finding of bad-faith. DHI
                                    DHI Group, Inc. v. Kent, 2019 WL 1958390, at *2 (S.D. Tex.

May 1,
May 1, 2019)
       2019) (stating,
             (stating, "Here,
                       “Here, notwithstanding
                              notwithstanding Oilpro's
                                              Oilpro’s adamant
                                                       adamant arguments
                                                               arguments that
                                                                         that the
                                                                              the Magistrate
                                                                                  Magistrate

Judge relied on her inherent authority in issuing the sanctions, which would require a finding of

bad faith, there is no clear error in imposing sanctions even without bad faith if she did so within

the confines
the confines of
             of Federal
                Federal Rule
                        Rule of
                             of Civil
                                Civil Procedure
                                      Procedure 37(c)(1).").
                                                37(c)(1).”). Plaintiffs' bad faith
                                                             Plaintiffs’ bad faith conduct,




                                                14
FP 36811390.7
    Case 4:16-cv-01549 Document 168 Filed on 04/02/20 in TXSD Page 15 of 38



therefore, is more egregious than the circumstances contemplated by Rule 37, as it applies to
        enforcement.99 10
Rule 26 enforcement.

                 Further, in violating the Federal Rules of Civil Procedure in bad-faith, Plaintiffs

                                As described
intentionally misled the Court. As described in BPMC’s Post-Trial
                                             in BPMC's Post-Trial Proposed Findings of Fact and

Conclusions of Law, later confirmed by their own post-trial filings, Shelby and the opt-in Plaintiffs

made intentional misrepresentations in the pursuit of greatly exaggerated claims and alleged hours

worked. During trial and in their proposed findings of fact, BPMC pointed to various examples

of Shelby and opt-in Plaintiffs presenting implausible testimony in pursuit of the claims of 70 and

60 hours per workweek. Doc. 149-1, p. 79-84. For example, Shelby provided contradictory

explanations for entering varied hours into her own timesheets while still claiming those numbers

were fabricated and unreliable. Shelby insisted upon
                                Shelby insisted upon the
                                                     the 70
                                                         70 hour
                                                            hour "on
                                                                 “on average"
                                                                     average” model.
                                                                              model.

                 BPMC argued that the insistence of Shelby that she worked 70 hours on average,

and the mathematical infeasibility in the averaging concept that Shelby presented at trial, could

not credibly be said to have been based on fact. Shelby’s and others'
                                                 Shelby's and others’ testimony of purported work

hours, while clearly targeted towards supporting a payout of 30/20 hours of overtime per week,

was focused on justifying the damages schedule rather than communicating truthfulness as to work

activities performed as the basis for damages.




9
9 Although Rule
 Although    Rule 37
                   37 applies
                      applies to
                              to the
                                 the circumstances   Plaintiffs’ admittedly
                                     circumstances Plaintiffs'   admittedly created, the Court also possesses
inherent powers to impose sanctions in the event the rules do not provide an adequate remedy. Chambers
v. NASCO, Inc., 501    U.S. 32,
                  501 U.S.  32, 50 (1991) ("[W]hen
                                50 (1991) (“[W]hen there
                                                     there is bad-faith conduct in the course of litigation that
                                                           is bad-faith
could be adequately sanctioned under the Rules, the court ordinarily should rely on the Rules rather than
the inherent power. But if in the informed discretion of the court, neither the statute nor the Rules are up
to the task, the court may safely rely on its inherent power.”).
                                              inherent power.").
10
10  Plaintiffs’ actions related to their damages computation aligns with their overall approach to this
    Plaintiffs'
litigation. They repeatedly evaded discovery, refusing to provide critical information during the discovery
process, including, but not limited to refusing to appear for depositions and not producing social media
records ordered by the Court.

                                                      15
FP 36811390.7
    Case 4:16-cv-01549 Document 168 Filed on 04/02/20 in TXSD Page 16 of 38



                Plaintiffs proved
                Plaintiffs proved BPMC's
                                  BPMC’s defense true in their post-trial filings when they

effectively admitted that their sworn testimony at trial was knowingly directed at proving a false

damages model. This admission is the most troubling aspect of this case. Plaintiffs and their

                     pursued the
counsel relentlessly pursued the 70/60 hours "on
                                 70/60 hours “on average"
                                                 average” model, suggesting at times that even

          implausible numbers
the 70/60 implausible numbers were
                              were "conservative
                                   “conservative estimates."
                                                 estimates.” Tr. 1-20:21-25 ("The
                                                                            (“The evidence is
                                                                                  evidence is

going to show that there are many weeks that Ms. Shelby worked more than 70 hours, and the opt-

in plaintiffs worked more than 60 hours. So these, your honor, are conservative numbers that we

are presenting
are presenting to
               to the
                  the Court.").
                      Court.”). As noted above, there is no evidence to support the initial 70/60

“on average"
"on average” model,
             model, which
                    which was
                          was the
                              the subject
                                  subject of
                                          of the
                                             the eight-day
                                                 eight-day bench trial, or to support the

subsequent post-trial damages model. As noted by the Court, the second model deviates sharply

                                  166 (stating,
from the original model. See Doc. 166 (stating, "Never
                                                “Never before has the Court encountered an

attempt made so late in the course of a case completely to transmogrify the evidence on one of the

essential elements of a claim for relief
                                  relief.”)
                                         ") The disparity between the models, in and of itself, is

such that the Court cannot attribute the difference to poor memory or reflection, especially when

considering the deliberate choices made by the Plaintiffs through the course of the litigation and

during trial. Rather, although both models were entirely discredited and not supported by the

record evidence, the very existence of a second contradictory model demonstrates that Plaintiffs

must have known that the original model, and accompanying testimony, was false.

                In short, Plaintiffs themselves, and through their counsel, affirmatively and

                                                  An award
knowingly misrepresented their claims of damages. An award of
                                                           of attorney's
                                                              attorney’s fees
                                                                         fees is both
                                                                              is both

appropriate and necessary to curb such deliberate actions by litigants. See Batson v. Neal Spelce

                  765 F.2d
Associates, Inc., 765 F.2d 511,
                           511, 516 (5th Cir.
                                516 (5th Cir. 1985)
                                              1985) (stating,
                                                    (stating, "[T]he
                                                              “[T]he assessment
                                                                     assessment of
                                                                                of attorney's
                                                                                   attorney’s fees
                                                                                              fees

is penal in nature; it is designed to penalize those who engage in the charged conduct and to deter



                                                16
FP 36811390.7
     Case 4:16-cv-01549 Document 168 Filed on 04/02/20 in TXSD Page 17 of 38



others who
others who might
           might be
                 be tempted
                    tempted to
                            to follow
                               follow in similar conduct");
                                      in similar conduct.”); Tesco Corp. v. Weatherford
                                                                            Weatherford Intern.,

                                                       (stating, "Beyond
Inc., 2014 WL 4244215, at *6 (S.D. Tex. Aug. 25, 2014) (stating,
Inc,,                                                            “Beyond the effect on

Defendants, the Court has an independent obligation to safeguard its own integrity and those of

                       it…Such
the proceedings before it... Such misrepresentations irrevocably poisoned these proceedings, and

could not have been calculated to assist the Court in the administration of justice, but only to win

an advantage. Accordingly, the Court reluctantly concludes that Tesco’s
                                                                Tesco's representations amount

            of the
to an abuse of the judicial
                   judicial system;
                            system; they
                                    they are
                                         are most
                                             most certainly
                                                  certainly ‘acts which degrade
                                                            'acts which degrade the
                                                                                the judicial
                                                                                    judicial

system.’”) (citing, Amsted Industries Inc. v. Buckeye Steel Castings Co., 23 F.3d 374, 379 (Fed.
system.")

           (stating, "[W]hen
Cir. 1994) (stating, “[W]hen there is bad-faith conduct in the course of litigation that could be

adequately sanctioned under the [statutes or] rules, the court ordinarily should rely on the [statutes

or] rules rather than the inherent power...The
                                   power…The court should resort to its inherent power only where

                                   the acts
the rules or statutes do not reach the acts which
                                            which degrade
                                                  degrade the
                                                          the judicial
                                                              judicial system.")
                                                                       system.”) (internal quotations

omitted).

B.        COMPUTATION OF ATTORNEY'S
          COMPUTATION OF ATTORNEY’S FEES  AWARD BASED
                                     FEES AWARD       ON PLAINTIFFS’
                                                BASED ON PLAINTIFFS'
          MISCONDUCT AND DISCOVERY VIOLATIONS.

                Attorney’s fees
                Attorney's      awarded under
                           fees awarded under Rule
                                              Rule 37 are calculated
                                                   37 are calculated using
                                                                     using the
                                                                           the ‘lodestar’
                                                                               'lodestar'

method. Tollett v. City of                                           “A lodestar
                        of Kemah, 285 F.3d 357, 367 (5th Cir. 2002). "A lodestar is calculated by
                                                                                 is calculated by

multiplying the number of hours reasonably expended by an appropriate hourly rate in the

community for such work."
                   work.” Id. (citing, Heidtman v. County of
                                                          of El Paso, 171 F.3d 1038, 1043 (5th

            Further, “[f]or
Cir.1999)). Further,        Rule 37
                     If]or Rule  37 sanctions,
                                    sanctions, the
                                               the affidavit
                                                   affidavit of
                                                             of movant's
                                                                movant’s counsel can serve
                                                                         counsel can serve as
                                                                                           as proof
                                                                                              proof

of the
of the amount
       amount to
              to be
                 be awarded."
                    awarded.” Id. (citing, Shipes v. Trinity Indus., 987 F.2d 311, 323-24
                                                                                   323–24 (5th Cir.

1993)).

                                       and its
                Under Rule 37, a party and     counsel "can
                                           its counsel “can only
                                                            only be
                                                                 be held responsible for
                                                                    held responsible     the
                                                                                     for the

reasonable expenses [including attorney's fees] caused by their failure to comply with


                                                 17
FP 36811390.7
    Case 4:16-cv-01549 Document 168 Filed on 04/02/20 in TXSD Page 18 of 38



discovery.” Tollett, 285 F.3d at 368 (citing, Chapman
discovery."                                   Chapman &
                                                      & Cole & CCP,
                                                        Cole &      Ltd. v.
                                                               CCP, Ltd.    Itel Container
                                                                         v. Itel           Int’l
                                                                                 Container Int'l

B.V., 865 F.2d 676, 687 (5th Cir. 1989)); see Batson v. Neal Spelce Assocs., Inc., 765 F.2d 511,

516 (5th Cir.1985)
516 (5th Cir.1985) (the
                   (the "plain
                        “plain language
                               language of
                                        of Rule
                                           Rule 37
                                                37 ...
                                                   ... provides
                                                       provides that
                                                                that only
                                                                     only those
                                                                          those expenses,
                                                                                expenses, including
                                                                                          including

                                                                               party”).
fees, caused by the failure to comply may be assessed against the noncomplying party").

                Here, as
                Here, as explained
                         explained above,
                                   above, Plaintiffs'
                                          Plaintiffs’ discovery
                                                      discovery violation
                                                                violation occurred
                                                                          occurred March 8, 2019,

                                                                               – in
when they disclosed a damages computation that they themselves later disavowed —

contradiction to their trial theory and sworn testimony. At that time, Plaintiffs sought to pursue a

                                                            Plaintiffs resisted
damages model that they knew to be untethered from reality. Plaintiffs resisted BPMC's
                                                                                BPMC’s initial
                                                                                       initial

motion, arguing that their disclosures were both compliant with Federal Rule of Civil Procedure

26 and, therefore, an accurate representation of their allegations. Plaintiffs pursued their theory

during the eight-day bench trial, forcing BPMC to defend against allegations that Plaintiffs later

conceded were inaccurate and false. Subsequently, Plaintiffs amended damages model forced

BPMC to move to dismiss for a third time. Subsequently, Plaintiffs continued attempt to justify

their bad-faith conduct forced BPMC to respond to a Motion for Reconsideration.

                The fees incurred in undertaking these steps amounts to $335,674.18, which is

calculated by
calculated by multiplying
              multiplying the
                          the number
                              number of
                                     of hours
                                        hours worked
                                              worked as
                                                     as aa result of Plaintiffs'
                                                           result of Plaintiffs’ pursuit
                                                                                 pursuit of
                                                                                         of aa false
                                                                                               false

damages model in this case, after downward adjustments for billing judgment, by their hourly

billing rates. No paralegal time has been included; only the time of the primary defense counsel.

BPMC has attached a declaration by its undersigned counsel, Teresa Valderrama, including

redacted/summarized billing records substantiating the hours and fees. BPMC seeks an award of

fees in this amount. Both the compensable hours and the hourly rates used to determine these

amounts are reasonable and provide a proper basis for this award.




                                                18
FP 36811390.7
    Case 4:16-cv-01549 Document 168 Filed on 04/02/20 in TXSD Page 19 of 38



                                     III. CONCLUSION

                Based on
                Based on the
                         the conduct
                             conduct described
                                     described above,
                                               above, BPMC
                                                      BPMC asks
                                                           asks the
                                                                the Court
                                                                    Court to
                                                                          to award
                                                                             award attorney's
                                                                                   attorney’s

fees pursuant to Rule 37 and that the Court award BPMC such other and further relief to which it

may show itself justly entitled.

                                                   Respectfully submitted,


                                                    /s/ Teresa Valderrama
                                                    Is/
                                                   TERESA VALDERRAMA
                                                   Texas Bar No. 20422500
                                                   SD No. 10687
                                                   MAURO RAMIREZ
                                                   Texas Bar No. 24060460
                                                   SD No. 877306
                                                   FISHER & PHILLIPS LLP
                                                   910 Louisiana Street, Suite 4000
                                                   Houston, TX 77002
                                                   Telephone: (713) 292-0150
                                                   Facsimile: (713) 292-0151
                                                   tvalderrama@fisherphillips.com

                                                   DAVID CASTANEDA
                                                   State Bar No. 00790438
                                                   TXSD: 19586
                                                   davidc@boxerproperty.com
                                                   davidc@boxeiproperty.com

                                                   BOXER PROPERTY MANAGEMENT
                                                   CORPORATION
                                                   720 North Post Oak Rd., Ste. 500
                                                   Houston, Texas 77024
                                                   (713) 777-7368
                                                   (713) 780-9708

                                                   ATTORNEYS FOR DEFENDANT




                                              19
FP 36811390.7
     Case 4:16-cv-01549 Document 168 Filed on 04/02/20 in TXSD Page 20 of 38



                           UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

SHERRY SHELBY, individually and on §
 behalf of all others similarly situated, §
                                          §
        Plaintiff,                        §
                                          §            CIVIL ACTION NO.
                                                       CIVIL ACTION NO. 4:16—cv-01549
                                                                        4:16−cv−01549
                                          §
vv..                                      §
                                          §
 BOXER PROPERTY MANAGEMENT §
 CORPORATION,                             §
                                          §
        Defendant.                        §

                      DECLARATION OF TERESA S. VALDERRAMA

I, Teresa S. Valderrama, hereby declare and state as follows:

1.      “My name is Teresa Valderrama. I am over 18 years of age, of sound mind, and capable
        "My
        of making this affidavit. The facts stated in this affidavit are within my personal knowledge
        and are true and correct.

2.      I am an attorney duly licensed by the Texas bar since 1988; I am admitted to practice before
        all courts in the State of Texas, including this federal district court. I also am a member of
        the bar of the United States Fifth Circuit Court of Appeals and the Supreme Court of the
        United States. I am a Partner at Fisher & Phillips, LLP, located at 910 Louisiana St., Ste.
        4000, Houston, Texas 77002.

3.      I have over 30 years of experience practicing law and civil litigation and have devoted the
        majority of my legal career to labor and employment matters. I am Board Certified in
        Labor & Employment Law by the Texas Board of Legal Specialization, and I have been
        continuously certified since 1993. Early in my career I taught employment law as an
        adjunct professor at the University of Houston School of Law, and I have been invited to
        speak, and speak regularly, at accredited CLE programs on matters pertaining to
        employment law—including as to the Fair Labor Standards Act, trial procedures and
        evidence, and ethics, among other subjects.

4.      The Defendant in the above-referenced matter, Boxer Property Management Corporation,
        retained Fisher & Phillips LLP to defend against the personal and collective action claims
        asserted by Sherry Shelby ("Plaintiff'),
                                   (“Plaintiff”), and I am lead counsel of record for Defendant in
        this matter. I have personal knowledge of this case and the work performed by Fisher &
        Phillips on behalf of Defendant. Based on my personal knowledge, and in my role as the
        attorney-in-charge for Defendant in the instant matter, I assert the facts set forth herein and


                                              Page 1 of 3
FP 37074985.4
FP 37074985.5
      Case 4:16-cv-01549 Document 168 Filed on 04/02/20 in TXSD Page 21 of 38



        in the attached Fee Exhibit and, if called as a witness, I can and I would competently testify
        thereto.

5.      It was necessary for Defendant to retain an attorney with my level of skill and expertise on
        this case to defend against the claims asserted by Plaintiff.

6.      Based on the claims and scope of this litigation, it was also necessary for me to include an
        additional attorney, Mauro Ramirez, Partner at Fisher & Phillips LLP, to defend against
        the claims asserted by Plaintiff. Mr. Ramirez has more than 13 years of experience
        practicing law, including labor and employment matters and trials and arbitrations.

7.      Defendant agreed to compensate Fisher & Phillips LLP for our work in defending this
        matter. For this matter, my work is billed at a rate of $463.00 per hour, and Mr. Ramirez
        is billed at a rate of $395.25 per hour. These hourly rates are well within what is reasonable,
        necessary, and customary in this locality, for this type of matter, and by attorneys of our
        experience level.

8.      For purposes of this motion, I have prepared an Exhibit to this declaration that presents the
        fees billed for which recovery is sought. I have excluded fees charged for any work
        prepared by paralegals or by attorney timekeepers other than myself or Mr. Ramirez. I also
        have excluded time for work not necessary to the defense of damages model presented
        March 8, 2019. Specifically, I reviewed the time involved, both at the time it was billed
                                         Defendant’s request for a fee award, to verify that it is not
        and currently in connection with Defendant's
        duplicative, and that it was both reasonable and necessary to defend against Plaintiffs'
                                                                                           Plaintiffs’
        March 8, 2019 damages model.

9.      I spent at least 366.2 hours of billable time in defense of Plaintiffs'
                                                                    Plaintiffs’ March 8, 2019 damages
        model. This includes time spent preparing for trial, preparing a motion to dismiss based
            Plaintiffs’ untimely disclosures, attending trial, preparing post-trial findings of fact,
        on Plaintiffs'
                                                       Plaintiffs’ modified damages model, and time
        preparing a motion to dismissed based on Plaintiffs'
                               Plaintiffs’ Motion for Reconsideration —
        spent responding to Plaintiffs'                                  – further pursuing their bad-
        faith damages models.

10.     Mr. Ramirez spent at least 420.3 hours of billable time in defense of Plaintiffs'
                                                                                Plaintiffs’ March 8,
        2019 damages model. This includes time spent preparing for trial, preparing a motion to
                            Plaintiffs’ untimely disclosures, attending trial, preparing post-trial
        dismiss based on Plaintiffs'
        findings of fact, preparing a motion to dismissed based on Plaintiffs'
                                                                     Plaintiffs’ modified damages
                                                Plaintiffs’ Motion for Reconsideration —
        model, and time spent responding to Plaintiffs'                                     – further
        pursuing their bad-faith damages models.

11.     As noted above, the time described above is reflected in the attached Exhibit A setting
        forth, for each action, the date, the amount of time spent, a description of the work
        performed, and the fees billed.

12.     Based on the hourly rate of $463.00 per hour, the amount of fees billed for the 463 hours I
                            Plaintiffs’ bad-faith damages models amounts to $169,550.60.
        spent in defense of Plaintiffs'


                                              Page 2 of 3
FP 37074985.4
FP 37074985.5
      Case 4:16-cv-01549 Document 168 Filed on 04/02/20 in TXSD Page 22 of 38



13.     Based on the hourly rate of $395.25 per hour, the amount of fees billed for the 395.25 hours
        Mr. Ramirez spent in defense of Plaintiffs'
                                             Plaintiffs’ bad-faith damages models amounts to
        $166,123.58.

14.     In total, therefore, Defendant incurred $335,674.18 in fees billed for the defense of the bad
        faith damages model pursued by Plaintiffs beginning March 8, 2019.

15.     These time entries and associated fees were reasonable and necessary.

16.     The time entries and associated fees incurred in the attached document were segregated
        from the fees incurred with respect to other activities not involving responding to Plaintiffs'
                                                                                            Plaintiffs’
        March 8, 2019 damages model.

Pursuant to 28 U.S.C. §1746 and under the laws of the State of Texas (and New Mexico, if
applicable), I declare under penalty of perjury that the foregoing is true and correct, and known by
me through my personal knowledge. I verify that I executed this Declaration electronically on
April 2, 2020, in Bernalillo County, New Mexico.

                                                       /s/ Teresa Valderrama
                                                       Is/        Valderrama
                                                       TERESA VALDERRAMA
                                                       Texas Bar No. 20422500
                                                       SD No. 10687

                                                       FISHER & PHILLIPS LLP
                                                       910 Louisiana Street, Suite 4000
                                                       Houston, TX 77002
                                                       Telephone: (713) 292-0150
                                                       Facsimile: (713) 292-0151
                                                       tvalderrama@fisherphillips.com




                                              Page 3 of 3
FP 37074985.4
FP 37074985.5
    Case 4:16-cv-01549 Document 168 Filed on 04/02/20 in TXSD Page 23 of 38




                  EXHIBIT A




FP 31266492.1
             Case 4:16-cv-01549 Document 168 Filed on 04/02/20 in TXSD Page 24 of 38




Fees incurred Pre-Trial,
Fees incurred Pre-Trial, after
                         after untimely March 8,
                               untimely March 8, 2019 disclosure and
                                                 2019 disclosure     in defense
                                                                 and in defense of
                                                                                of 70/60
                                                                                   70/60 model.
                                                                                         model.

   Date
   Date        Timekeeper
               Timekeeper        Hrs
                                 Hrs          Amount
                                              Amount                                     Narrative
                                                                                         Narrative
3/12/2019
3/12/2019   Valderrama, Teresa
            Valderrama, Teresa   2.8
                                 2.8     $
                                         $     1,296.40 Receive,
                                               1,296.40 Receive, review
                                                                  review new
                                                                           new disclosures
                                                                                disclosures served
                                                                                              served by
                                                                                                      by plaintiffs
                                                                                                          plaintiffs by
                                                                                                                     by mail
                                                                                                                        mail on
                                                                                                                             on
            S.
            S.                                          March 8,
                                                        March  8, 2019,
                                                                  2019, evaluating      impact on
                                                                          evaluating impact     on case.
                                                                                                    case.
3/13/2019
3/13/2019   Ramirez, Mauro
            Ramirez, Mauro       1.3
                                 1.3     $$      513.83 Review emails
                                                 513.83 Review           and analyze
                                                                emails and    analyze Shelby's    craigslist postings
                                                                                        Shelby's craigslist  postings for
                                                                                                                       for
                                                        inclusion  in exhibit
                                                        inclusion in          list and
                                                                      exhibit list and demonstratives.
                                                                                         demonstratives.
3/13/2019
3/13/2019   Ramirez, Mauro
            Ramirez, Mauro       2.4
                                 2.4     $$      948.60 Review
                                                 948.60 Review and
                                                                and analyze
                                                                      analyze emails
                                                                               emails sent   and received
                                                                                        sent and  received by
                                                                                                            by Sherry   Shelby and
                                                                                                                Sherry Shelby  and
                                                        Rodney Hale
                                                        Rodney  Hale toto include
                                                                          include inin exhibit
                                                                                       exhibit list.
                                                                                               list.
3/13/2019
3/13/2019   Valderrama, Teresa
            Valderrama, Teresa   0.3
                                 0.3     $
                                         $       138.90
                                                 138.90 Telephone    conference with
                                                        Telephone conference      with opposing
                                                                                        opposing counsel
                                                                                                   counsel regarding
                                                                                                            regarding bench
                                                                                                                        bench trial.
                                                                                                                              trial.
            S.
            S.
3/13/2019
3/13/2019   Valderrama, Teresa
            Valderrama, Teresa   0.3
                                 0.3     $
                                         $       138.90 Prepare, issue
                                                 138.90 Prepare, issue email to court
                                                                       email to  court coordinator
                                                                                       coordinator notifying
                                                                                                    notifying of
                                                                                                              of bench
                                                                                                                 bench trial
                                                                                                                        trial
            S.
            S.                                          agreement, requesting
                                                        agreement,  requesting information   as to
                                                                                information as  to whether
                                                                                                   whether formal
                                                                                                            formal notice
                                                                                                                    notice is
                                                                                                                            is
                                                        required, and review
                                                        required, and review of
                                                                              of various
                                                                                  various response
                                                                                          response from   court and
                                                                                                    from court  and opposing
                                                                                                                    opposing
                                                        counsel.
                                                        counsel.
3/13/2019
3/13/2019   Valderrama, Teresa
            Valderrama, Teresa   1.2
                                 1.2     $
                                         $       555.60 Work on
                                                 555.60 Work  on demonstrative
                                                                  demonstrative exhibits
                                                                                  exhibits and
                                                                                           and collecting  back up
                                                                                               collecting back  up data.
                                                                                                                   data.
            S.
            S.
3/14/2019
3/14/2019   Ramirez, Mauro
            Ramirez, Mauro       3.6
                                 3.6     $$ 1,422.90 Continue to
                                            1,422.90 Continue  to review
                                                                  review and
                                                                           and analyze
                                                                                analyze emails   sent and
                                                                                        emails sent   and received
                                                                                                           received by by Sherry
                                                                                                                           Sherry
                                                     Shelby  and Rodney
                                                     Shelby and  Rodney Hale
                                                                           Hale to
                                                                                 to include  in Exhibit
                                                                                    include in  Exhibit List.
                                                                                                          List.
3/14/2019
3/14/2019   Ramirez, Mauro
            Ramirez, Mauro       3.4
                                 3.4     $$ 1,343.85 Research related
                                            1,343.85 Research  related to
                                                                       to various
                                                                           various issues,
                                                                                    issues, including   standards of
                                                                                            including standards     of proof
                                                                                                                       proof
                                                     regarding  damages, in
                                                     regarding damages,       preparation for
                                                                           in preparation       pre-trial and
                                                                                            for pre-trial and post-trial
                                                                                                                post-trial
                                                     briefing.
                                                     briefing.
3/14/2019
3/14/2019   Valderrama, Teresa
            Valderrama, Teresa   2.3
                                 2.3      $ 1,064.90
                                          $ 1,064.90 Continue
                                                     Continue work
                                                               work on   trial preparations,
                                                                     on trial  preparations, including
                                                                                              including exhibit    list scope.
                                                                                                          exhibit list  scope.
            S.
            S.
3/15/2019
3/15/2019   Ramirez, Mauro
            Ramirez, Mauro       6.4
                                 6.4     $$ 2,529.60
                                            2,529.60 Review
                                                     Review and
                                                              and analyze
                                                                  analyze time
                                                                           time sheets,
                                                                                 sheets, audit
                                                                                          audit sheets,
                                                                                                 sheets, phone
                                                                                                          phone records,
                                                                                                                  records,
                                                     emails, and CraigsList
                                                     emails, and  CraigsList in
                                                                              in order
                                                                                 order to
                                                                                        to verify  and collect
                                                                                           verify and    collect data
                                                                                                                  data
                                                     underlying
                                                     underlying demonstrative     exhibits for
                                                                 demonstrative exhibits     for trial.
                                                                                                trial.
3/15/2019
3/15/2019   Valderrama, Teresa
            Valderrama, Teresa   1.2
                                 1.2      $
                                          $   555.60 Continue trial
                                              555.60 Continue  trial preparations,
                                                                     preparations, including    exhibit list
                                                                                    including exhibit          scope and
                                                                                                          list scope and
            S.
            S.                                       demonstrative   graphics, including
                                                     demonstrative graphics,                back-up data.
                                                                                including back-up      data.
3/18/2019
3/18/2019   Ramirez, Mauro
            Ramirez, Mauro       7.5
                                 7.5     $$ 2,964.38
                                            2,964.38 Review
                                                     Review and
                                                              and analyze
                                                                  analyze extensive
                                                                           extensive group
                                                                                       group of
                                                                                              of emails     sent and
                                                                                                  emails sent    and received  by
                                                                                                                      received by
                                                     Sherry
                                                     Sherry Shelby   to identify
                                                             Shelby to           information relevant
                                                                        identify information    relevant to to demonstrative
                                                                                                               demonstrative
                                                     exhibits and relevant
                                                     exhibits and  relevant to
                                                                            to her
                                                                               her work
                                                                                   work hours
                                                                                           hours and
                                                                                                  and lunch
                                                                                                        lunch schedule.
                                                                                                                schedule.

3/18/2019
3/18/2019   Valderrama, Teresa
            Valderrama, Teresa   2.6
                                 2.6     $
                                         $     1,203.80 Develop
                                               1,203.80 Develop trial
                                                                 trial testimony,
                                                                       testimony, exhibits,
                                                                                   exhibits, and
                                                                                             and exhibit
                                                                                                 exhibit list,
                                                                                                         list, review
                                                                                                               review ofof salient
                                                                                                                           salient
            S.
            S.                                          emails and other
                                                        emails and  other documents.
                                                                           documents.
3/19/2019
3/19/2019   Valderrama, Teresa
            Valderrama, Teresa   3.2
                                 3.2     $
                                         $     1,481.60 Prepare
                                               1,481.60 Prepare for,
                                                                for, meet
                                                                     meet with
                                                                            with client
                                                                                 client Alex
                                                                                        Alex Kakhnovets
                                                                                              Kakhnovets for
                                                                                                           for trial
                                                                                                                trial preparation.
                                                                                                                      preparation.
            S.
            S.
3/19/2019
3/19/2019   Valderrama, Teresa
            Valderrama, Teresa   1.3
                                 1.3     $
                                         $    601.90 Develop trial
                                              601.90 Develop   trial testimony,
                                                                     testimony, exhibits,
                                                                                 exhibits, and
                                                                                            and exhibit
                                                                                                exhibit list,
                                                                                                        list, review  of salient
                                                                                                              review of  salient
            S.
            S.                                       emails,
                                                     emails, other   documents, and
                                                              other documents,    and videos.
                                                                                      videos.
3/20/2019
3/20/2019   Ramirez, Mauro
            Ramirez, Mauro       6.5
                                 6.5     $$ 2,569.13
                                            2,569.13 Review
                                                     Review and
                                                              and analyze
                                                                   analyze extensive
                                                                            extensive group
                                                                                        group of
                                                                                               of emails  sent and
                                                                                                  emails sent   and received  by
                                                                                                                    received by
                                                     Rodney Hale
                                                     Rodney   Hale in   order to
                                                                     in order to identify
                                                                                 identify emails
                                                                                           emails and
                                                                                                  and information    relevant
                                                                                                      information relevant
                                                     to demonstrative
                                                     to demonstrative exhibits    and to
                                                                         exhibits and  to identify
                                                                                          identify emails
                                                                                                   emails relevant
                                                                                                           relevant to
                                                                                                                     to his
                                                                                                                        his
                                                     work hours
                                                     work hours andand lunch
                                                                        lunch schedule.
                                                                              schedule.
3/20/2019
3/20/2019   Valderrama, Teresa
            Valderrama, Teresa   1.6
                                 1.6      $
                                          $   740.80 Develop trial
                                              740.80 Develop   trial testimony,
                                                                     testimony, exhibits,
                                                                                 exhibits, and
                                                                                            and exhibit
                                                                                                exhibit list,
                                                                                                        list, review  of salient
                                                                                                              review of  salient
            S.
            S.                                       emails  and other
                                                     emails and   other documents.
                                                                         documents.




                                                              1
                                                              1
             Case 4:16-cv-01549 Document 168 Filed on 04/02/20 in TXSD Page 25 of 38


3/21/2019
3/21/2019   Ramirez, Mauro
            Ramirez, Mauro       2
                                 2     $$     790.50 Continue
                                              790.50 Continue toto review
                                                                   review extensive   group of
                                                                           extensive group     emails sent
                                                                                            of emails      and received
                                                                                                      sent and received by
                                                                                                                        by
                                                     Sherry
                                                     Sherry Shelby   and Rodney
                                                             Shelby and   Rodney Hale
                                                                                   Hale and
                                                                                         and produced
                                                                                             produced during
                                                                                                       during discovery
                                                                                                              discovery to
                                                                                                                         to
                                                     identify emails pertinent
                                                     identify emails  pertinent to
                                                                                to work
                                                                                   work hours.
                                                                                          hours.
3/22/2019
3/22/2019   Ramirez, Mauro
            Ramirez, Mauro       2.1
                                 2.1   $$     830.03 Review
                                              830.03 Review and
                                                              and revise  information related
                                                                   revise information  related to
                                                                                               to demonstrative
                                                                                                  demonstrative exhibits
                                                                                                                exhibits
                                                     for Rodney Hale.
                                                     for Rodney   Hale.
3/22/2019
3/22/2019   Valderrama, Teresa
            Valderrama, Teresa   2.7
                                 2.7   $
                                       $    1,250.10 Prepare
                                            1,250.10 Prepare for
                                                              for and
                                                                  and meet
                                                                       meet with
                                                                             with client John Rentz
                                                                                  client John Rentz for witness
                                                                                                    for witness
            S.
            S.                                       preparation.
                                                     preparation.
3/22/2019
3/22/2019   Valderrama, Teresa
            Valderrama, Teresa   1
                                 1     $
                                       $      463.00 Work
                                              463.00 Work onon exhibit
                                                               exhibit preparations.
                                                                        preparations.
            S.
            S.
3/25/2019
3/25/2019   Ramirez, Mauro
            Ramirez, Mauro       4.5
                                 4.5   $$ 1,778.63 Review and
                                          1,778.63 Review    and analyze
                                                                 analyze documents
                                                                          documents for
                                                                                     for exhibit  list, consider
                                                                                          exhibit list,          evidence
                                                                                                        consider evidence
                                                   and strategy,
                                                   and            and conduct
                                                        strategy, and conduct research   and analysis
                                                                               research and   analysis regarding
                                                                                                         regarding defenses
                                                                                                                   defenses
                                                   for trial.
                                                   for trial.
3/26/2019
3/26/2019   Ramirez, Mauro
            Ramirez, Mauro       4.8
                                 4.8   $$ 1,897.20 Review and
                                          1,897.20 Review    and analyze
                                                                 analyze documents
                                                                          documents for
                                                                                     for exhibit  list, including
                                                                                          exhibit list,           review
                                                                                                        including review
                                                   and identification
                                                   and                 of relevant
                                                        identification of          documents for
                                                                          relevant documents   for demonstrtive
                                                                                                    demonstrtive exhibits,
                                                                                                                   exhibits,
                                                   defenses,  and arguments
                                                   defenses, and   arguments related  to the
                                                                              related to the lack
                                                                                             lack of
                                                                                                   of proper
                                                                                                      proper disclosures,
                                                                                                              disclosures,
                                                   and conduct
                                                   and           related research
                                                        conduct related  research and
                                                                                   and analysis.
                                                                                       analysis.
3/26/2019
3/26/2019   Valderrama, Teresa
            Valderrama, Teresa   1.2
                                 1.2    $
                                        $   555.60 Work on
                                            555.60 Work   on witness
                                                              witness preparation
                                                                      preparation and
                                                                                   and subpoena
                                                                                       subpoena efforts.
                                                                                                   efforts.
            S.
            S.
3/27/2019
3/27/2019   Ramirez, Mauro
            Ramirez, Mauro       1.6
                                 1.6   $$    632.40 Review and
                                             632.40 Review  and analyze
                                                                 analyze documents
                                                                          documents for
                                                                                     for exhibit  list, including
                                                                                          exhibit list,           review
                                                                                                        including review
                                                    and identification
                                                    and                of relevant
                                                        identification of          documents for
                                                                          relevant documents   for demonstrtive
                                                                                                    demonstrtive exhibits,
                                                                                                                   exhibits,
                                                    defenses, and arguments
                                                    defenses, and  arguments related  to the
                                                                              related to the lack
                                                                                             lack of
                                                                                                   of proper
                                                                                                      proper disclosures,
                                                                                                              disclosures,
                                                    and conduct
                                                    and          related research
                                                        conduct related  research and
                                                                                   and analysis.
                                                                                       analysis.
3/27/2019
3/27/2019   Valderrama, Teresa
            Valderrama, Teresa   1.2
                                 1.2   $
                                       $     555.60 Work on
                                             555.60 Work  on exhibit
                                                              exhibit selection
                                                                      selection and
                                                                                and preparations.
                                                                                    preparations.
            S.
            S.
3/28/2019
3/28/2019   Ramirez, Mauro
            Ramirez, Mauro       5.9
                                 5.9   $$ 2,331.98
                                          2,331.98 Prepare
                                                   Prepare pre-trial
                                                            pre-trial briefings
                                                                        briefings related
                                                                                   related toto burdens
                                                                                                burdens of  of proof,
                                                                                                               proof, sufficiency
                                                                                                                        sufficiency
                                                   of
                                                   of evidence,
                                                      evidence, exclusion
                                                                   exclusion ofof evidence
                                                                                  evidence related
                                                                                               related toto damages,
                                                                                                            damages, including
                                                                                                                         including
                                                   research
                                                   research into    various related
                                                              into various             issues.
                                                                             related issues.
3/28/2019
3/28/2019   Valderrama, Teresa
            Valderrama, Teresa   1.6
                                 1.6    $
                                        $   740.80 Develop trial
                                            740.80 Develop    trial testimony,
                                                                    testimony, exhibits
                                                                                 exhibits andand exhibit
                                                                                                  exhibit list,   review of
                                                                                                            list, review   of salient
                                                                                                                              salient
            S.
            S.                                     emails  and other
                                                   emails and    other documents.
                                                                        documents.
3/28/2019
3/28/2019   Valderrama, Teresa
            Valderrama, Teresa   0.5
                                 0.5    $
                                        $   231.50 Review
                                            231.50 Review subpoenas
                                                            subpoenas issued
                                                                          issued byby Plaintiffs
                                                                                       Plaintiffs toto Alex
                                                                                                       Alex Kakhnovetz
                                                                                                               Kakhnovetz and  and
            S.
            S.                                     Betty Jean
                                                   Betty         Larson.
                                                          Jean Larson.
3/29/2019
3/29/2019   Ramirez, Mauro
            Ramirez, Mauro       6.7
                                 6.7   $$ 2,648.18
                                          2,648.18 Prepare
                                                   Prepare pre-trial
                                                             pre-trial briefing
                                                                        briefing related
                                                                                  related toto burdens
                                                                                               burdens of  of proof,
                                                                                                              proof, sufficiency
                                                                                                                       sufficiency ofof
                                                   evidence,
                                                   evidence, exclusion
                                                                exclusion ofof evidence    related to
                                                                               evidence related      to damages,
                                                                                                        damages, including
                                                                                                                      including
                                                   research
                                                   research into    various issues
                                                              into various            and review
                                                                             issues and    review andand revise
                                                                                                          revise pre-trial
                                                                                                                   pre-trial order
                                                                                                                              order
                                                   submitted
                                                   submitted by by Plaintiffs.
                                                                    Plaintiffs.
3/30/2019
3/30/2019   Valderrama, Teresa
            Valderrama, Teresa   2.6
                                 2.6    $ 1,203.80
                                        $ 1,203.80 Examine
                                                   Examine authorizes,
                                                               authorizes, prepare
                                                                             prepare Sherry
                                                                                       Sherry Shelby
                                                                                                Shelby andand Rodney
                                                                                                                Rodney HaleHale
            S.
            S.                                     examinations     based on
                                                   examinations based           authorities.
                                                                            on authorities.
4/1/2019
4/1/2019    Ramirez, Mauro
            Ramirez, Mauro       9.5
                                 9.5   $$ 3,754.88
                                          3,754.88 Prepare
                                                   Prepare and
                                                            and revise
                                                                  revise Joint
                                                                          Joint Pre-Trial
                                                                                 Pre-Trial Order,
                                                                                              Order, exhibit
                                                                                                       exhibit list,   and review
                                                                                                                 list, and  review
                                                   items  identified by
                                                   items identified    by Plaintiffs;
                                                                           Plaintiffs; prepare
                                                                                        prepare and
                                                                                                  and research
                                                                                                        research Motions
                                                                                                                    Motions to to
                                                   Exclude Evidence
                                                   Exclude   Evidence of  of Damages
                                                                             Damages and  and Attorney's
                                                                                               Attorney's Fees.
                                                                                                              Fees.
4/1/2019
4/1/2019    Valderrama, Teresa
            Valderrama, Teresa   4.5
                                 4.5    $ 2,083.50
                                        $ 2,083.50 Work
                                                   Work onon Joint
                                                               Joint Pretrial
                                                                     Pretrial Order,
                                                                               Order, including
                                                                                        including examination
                                                                                                     examination of       plaintiffs'
                                                                                                                       of plaintiffs'
            S.
            S.                                     submission,    inclusion of
                                                   submission, inclusion      of falsification
                                                                                 falsification of of data
                                                                                                      data as
                                                                                                            as element
                                                                                                               element of  of claims,
                                                                                                                              claims,
                                                   finalization
                                                   finalization ofof exhibit
                                                                     exhibit and
                                                                              and witness
                                                                                    witness lists,
                                                                                              lists, etc.    Multiple email
                                                                                                     etc. Multiple       email
                                                   communications
                                                   communications from  from Plaintiffs'
                                                                               Plaintiffs' counsel
                                                                                            counsel concerning
                                                                                                       concerning same.
                                                                                                                      same.
4/1/2019
4/1/2019    Valderrama, Teresa
            Valderrama, Teresa   0.3
                                 0.3    $
                                        $   138.90 Consult with
                                            138.90 Consult   with M.M. Ramirez
                                                                        Ramirez on on motion
                                                                                       motion to to exclude    evidence and
                                                                                                    exclude evidence        and
            S.
            S.                                     motion concerning
                                                   motion                  failure to
                                                            concerning failure      to meet
                                                                                       meet Rule
                                                                                              Rule 26(f)
                                                                                                     26(f) obligations
                                                                                                             obligations
                                                   concerning    damages calculations.
                                                   concerning damages        calculations.




                                                            22
            Case 4:16-cv-01549 Document 168 Filed on 04/02/20 in TXSD Page 26 of 38


4/2/2019
4/2/2019   Ramirez, Mauro
           Ramirez, Mauro       2.1
                                2.1    $$     830.03 Review
                                              830.03 Review and
                                                            and analyze
                                                                analyze emails
                                                                          emails identified by Plaintiffs
                                                                                 identified by Plaintiffs in their exhibit
                                                                                                          in their exhibit
                                                     list.
                                                     list.
4/2/2019
4/2/2019   Valderrama, Teresa
           Valderrama, Teresa   0.1
                                0.1    $
                                       $       46.30 Review
                                               46.30 Review Plaintiffs'
                                                            Plaintiffs' subpoena
                                                                        subpoena of
                                                                                  of John
                                                                                     John Rentz.
                                                                                          Rentz.
           S.
           S.
4/2/2019
4/2/2019   Valderrama, Teresa
           Valderrama, Teresa    9
                                 9     $
                                       $    4,167.00 Work
                                            4,167.00 Work on
                                                           on direct
                                                               direct examination
                                                                      examination ofof Alex
                                                                                       Alex Kakhnovets,
                                                                                              Kakhnovets, including
                                                                                                             including review
                                                                                                                         review
           S.
           S.                                        of
                                                     of deposition, selection of
                                                        deposition, selection  of documents
                                                                                  documents forfor which
                                                                                                    which he
                                                                                                           he is sponsoring
                                                                                                              is sponsoring
                                                     witness, etc.
                                                     witness,      Work on
                                                              etc. Work   on revisions
                                                                             revisions to
                                                                                        to demonstrative
                                                                                            demonstrative exhibits.      Work
                                                                                                             exhibits. Work
                                                     on motion to
                                                     on motion  to dismiss
                                                                   dismiss as
                                                                            as part
                                                                               part of
                                                                                    of initial
                                                                                       initial filing based on
                                                                                               filing based  on Rule
                                                                                                                 Rule 26
                                                                                                                       26
                                                     obligations of plaintiffs.
                                                     obligations of plaintiffs. Work
                                                                                Work onon continuing
                                                                                          continuing review
                                                                                                        review of
                                                                                                                of email
                                                                                                                    email
                                                     correspondence
                                                     correspondence andand evidence,
                                                                           evidence, identified
                                                                                      identified asas general
                                                                                                      general exhibit,
                                                                                                               exhibit, for
                                                                                                                         for
                                                     purposes of
                                                     purposes  of cross
                                                                  cross examination
                                                                        examination andand rebuttal   of Plaintiffs
                                                                                            rebuttal of  Plaintiff's claims.
                                                                                                                     claims.

4/3/2019
4/3/2019   Ramirez, Mauro
           Ramirez, Mauro       0.4
                                0.4    $$     158.10 Prepare
                                              158.10 Prepare pre-trial
                                                              pre-trial filings,  including findings
                                                                        filings, including              of fact
                                                                                              findings of        and conclusions
                                                                                                            fact and  conclusions
                                                     of
                                                     of law.
                                                        law.
4/3/2019
4/3/2019   Valderrama, Teresa
           Valderrama, Teresa    9
                                 9     $
                                       $    4,167.00 Continued
                                            4,167.00 Continued work
                                                                 work onon trial
                                                                            trial preparations
                                                                                  preparations including
                                                                                                 including meeting
                                                                                                              meeting with
                                                                                                                        with Alex
                                                                                                                              Alex
           S.
           S.                                        Kakhnovets, including
                                                     Kakhnovets,                review of
                                                                    including review     of deposition,
                                                                                            deposition, selection
                                                                                                          selection ofof
                                                     documents
                                                     documents for    which he
                                                                  for which   he is
                                                                                  is sponsoring
                                                                                     sponsoring witness,
                                                                                                  witness, etc.    Work on
                                                                                                             etc. Work     on
                                                     continuing
                                                     continuing revisions
                                                                 revisions toto demonstrative
                                                                                demonstrative exhibits.       Work on
                                                                                                  exhibits. Work     on selection
                                                                                                                         selection
                                                     and incorporation
                                                     and  incorporation ofof AT&T
                                                                              AT&T (personal)
                                                                                       (personal) records
                                                                                                   records ofof Sherry
                                                                                                                Sherry Shelby.
                                                                                                                         Shelby.
                                                     Work
                                                     Work onon motion
                                                               motion toto dismiss
                                                                            dismiss asas part
                                                                                         part of
                                                                                              of initial
                                                                                                 initial filing  based on
                                                                                                         filing based   on Rule
                                                                                                                            Rule
                                                     26  obligations of
                                                     26 obligations   of plaintiffs.
                                                                         plaintiffs. Work
                                                                                      Work onon continuing
                                                                                                 continuing review
                                                                                                               review ofof email
                                                                                                                           email
                                                     correspondence
                                                     correspondence andand evidence,
                                                                             evidence, identified
                                                                                         identified as
                                                                                                     as general
                                                                                                         general exhibit,
                                                                                                                  exhibit, for
                                                                                                                            for
                                                     purposes of
                                                     purposes  of cross
                                                                   cross examination
                                                                         examination and and rebuttal   of plaintiff's
                                                                                               rebuttal of  plaintiff's claims.
                                                                                                                        claims.




4/4/2019
4/4/2019   Ramirez, Mauro
           Ramirez, Mauro       10.5
                                10.5   $$ 4,150.13
                                          4,150.13 Review
                                                   Review and
                                                            and analyze
                                                                  analyze Plaintiffs
                                                                            Plaintiff's emails  in anticipation
                                                                                        emails in   anticipation of    their
                                                                                                                   of their
                                                   arguments; review,
                                                   arguments;    review, research     and revise
                                                                           research and   revise pre-trial
                                                                                                  pre-trial filings
                                                                                                            filings including
                                                                                                                      including
                                                   motions, joint
                                                   motions,  joint pretrial
                                                                     pretrial order,
                                                                               order, exhibit
                                                                                      exhibit list, witness list,
                                                                                              list, witness         and possible
                                                                                                             list, and   possible
                                                   rebuttal items; review
                                                   rebuttal items;   review andand analyze
                                                                                   analyze demonstrative
                                                                                            demonstrative exhibits
                                                                                                              exhibits forfor
                                                   Sherry
                                                   Sherry Shelby
                                                           Shelby andand Rodney
                                                                          Rodney Hale
                                                                                    Hale to
                                                                                          to assure
                                                                                             assure accuracy.
                                                                                                     accuracy.
4/4/2019
4/4/2019   Valderrama, Teresa
           Valderrama, Teresa    9
                                 9      $ 4,167.00
                                        $ 4,167.00 Continued
                                                   Continued workwork on
                                                                       on trial
                                                                           trial preparations.
                                                                                 preparations. Meeting
                                                                                                 Meeting with
                                                                                                           with John
                                                                                                                   John Rentz.
                                                                                                                          Rentz.
           S.
           S.                                      Continue review
                                                   Continue    review ofof plaintiffs'
                                                                           plaintiffs' 320
                                                                                       320 email    documents in
                                                                                            email documents      in support
                                                                                                                     support ofof
                                                   claims.  Continued work
                                                   claims. Continued       work onon motions/briefing
                                                                                     motions/briefing on on dismissal     based
                                                                                                             dismissal based
                                                   Plaintiffs' 60/70
                                                   Plaintiffs'  60/70 hour    workweek model
                                                                       hour workweek      model and
                                                                                                  and objections
                                                                                                       objections to to failure  to
                                                                                                                         failure to
                                                   provide discovery
                                                   provide  discovery during
                                                                          during lawsuit.
                                                                                  lawsuit.
4/5/2019
4/5/2019   Ramirez, Mauro
           Ramirez, Mauro       8.1
                                8.1    $$ 3,201.53
                                          3,201.53 Prepare
                                                   Prepare trial
                                                            trial outlines,   review
                                                                  outlines, review and and analyze
                                                                                           analyze exhibits
                                                                                                     exhibits and
                                                                                                               and prepare
                                                                                                                     prepare
                                                   amended exhibit
                                                   amended    exhibit lists,   prepare and
                                                                        lists, prepare  and research   pre-trial and
                                                                                            research pre-trial    and trial
                                                                                                                        trial
                                                   memorandums.
                                                   memorandums.
4/5/2019
4/5/2019   Valderrama, Teresa
           Valderrama, Teresa    9
                                 9      $ 4,167.00
                                        $ 4,167.00 Continued
                                                   Continued workwork on
                                                                       on trial
                                                                           trial preparations.
                                                                                 preparations. Meeting
                                                                                                 Meeting with
                                                                                                           with Alex
                                                                                                                   Alex
           S.
           S.                                      Kakhnovets and
                                                   Kakhnovets     and with
                                                                       with Betty
                                                                              Betty Jean
                                                                                    Jean Larson.
                                                                                          Larson. Continue
                                                                                                     Continue review
                                                                                                                review of  of
                                                   Plaintiffs' 320
                                                   Plaintiffs'  320 email   documents, social
                                                                     email documents,             media posts,
                                                                                          social media    posts, for
                                                                                                                  for purposes
                                                                                                                       purposes
                                                   of
                                                   of cross
                                                      cross examination
                                                            examination of   of Sherry
                                                                                 Sherry Shelby
                                                                                         Shelby and
                                                                                                 and Rodney
                                                                                                      Rodney Hale.
                                                                                                                Hale.
                                                   Continued workon
                                                   Continued     workon motions/briefing
                                                                           motions/briefing onon dismissal.
                                                                                                  dismissal. Work
                                                                                                                Work on  on direct
                                                                                                                            direct
                                                   examination     scope, cross
                                                   examination scope,      cross examination
                                                                                  examination scope,
                                                                                                 scope, etc.
                                                                                                         etc.
4/5/2019
4/5/2019   Valderrama, Teresa
           Valderrama, Teresa   0.7
                                0.7     $
                                        $   324.10 Provide
                                            324.10 Provide revisions
                                                            revisions forfor Sherry
                                                                             Sherry Shelby    and Rodney
                                                                                      Shelby and    Rodney Hale
                                                                                                             Hale
           S.
           S.                                      demonstrative     exhibits.
                                                   demonstrative exhibits.


                                                           3
                                                           3
            Case 4:16-cv-01549 Document 168 Filed on 04/02/20 in TXSD Page 27 of 38


4/6/2019
4/6/2019   Ramirez, Mauro
           Ramirez, Mauro        8.5
                                 8.5     $$ 3,359.63
                                            3,359.63 Prepare
                                                     Prepare and
                                                             and research
                                                                 research pre-trial
                                                                          pre-trial and
                                                                                    and trial
                                                                                        trial memorandums,
                                                                                              memorandums, including
                                                                                                             including
                                                     review of case
                                                     review of case law, and review
                                                                    law, and review and
                                                                                     and revise
                                                                                          revise demonstrative
                                                                                                 demonstrative exhibits.
                                                                                                               exhibits.

4/6/2019
4/6/2019   Valderrama, Teresa
           Valderrama, Teresa     9
                                  9      $
                                         $    4,167.00 Continued
                                              4,167.00 Continued work
                                                                    work on
                                                                          on trial
                                                                              trial preparation,
                                                                                    preparation, including  finalizing cross
                                                                                                  including finalizing  cross
           S.
           S.                                          examination
                                                       examination forfor Sherry   Shelby, selection
                                                                          Sherry Shelby,    selection of
                                                                                                      of documents    potentially
                                                                                                         documents potentially
                                                       for use in
                                                       for use     cross examination,
                                                               in cross  examination, continued
                                                                                         continued work
                                                                                                     work on
                                                                                                           on demonstrative
                                                                                                              demonstrative
                                                       exhibits,
                                                       exhibits, finalization   of motions
                                                                  finalization of  motions and
                                                                                             and supporting  briefing on
                                                                                                  supporting briefing  on Rule
                                                                                                                          Rule
                                                       26(f) failure to
                                                       26(f) failure  to disclose
                                                                         disclose mandatory
                                                                                   mandatory information     or to
                                                                                                information or  to comply
                                                                                                                   comply with
                                                                                                                            with
                                                       Court orders.
                                                       Court  orders.
4/7/2019
4/7/2019   Ramirez, Mauro
           Ramirez, Mauro        12.5
                                 12.5    $$   4,940.63 Trial
                                              4,940.63       preparations including
                                                       Trial preparations   including review,
                                                                                        review, revision
                                                                                                 revision and
                                                                                                          and collection
                                                                                                               collection of
                                                                                                                           of
                                                       information   for demonstrative
                                                       information for                    exhibits and
                                                                         demonstrative exhibits     and review
                                                                                                        review and
                                                                                                                 and update
                                                                                                                      update trial
                                                                                                                              trial
                                                       materials and
                                                       materials   and pre-trial
                                                                       pre-trial briefings,
                                                                                  briefings, including  proposed findings
                                                                                             including proposed             of
                                                                                                                   findings of
                                                       fact and conclusions
                                                       fact and  conclusions of of law  and Rule
                                                                                   law and  Rule 3737 motions
                                                                                                      motions to
                                                                                                              to dismiss.
                                                                                                                  dismiss.



4/7/2019
4/7/2019   Valderrama, Teresa
           Valderrama, Teresa    10
                                 10      $
                                         $ 4,630.00 Continued
                                           4,630.00 Continued work
                                                                 work on on trial
                                                                             trial preparation,
                                                                                   preparation, including
                                                                                                  including finalizing
                                                                                                              finalizing cross
                                                                                                                          cross
           S.
           S.                                       examination
                                                    examination for for Sherry    Shelby, selection
                                                                         Sherry Shelby,    selection ofof documents     potentially
                                                                                                          documents potentially
                                                    for use in
                                                    for use     cross, continued
                                                             in cross,   continued work
                                                                                     work on    demonstrative exhibits,
                                                                                            on demonstrative      exhibits,
                                                    finalization
                                                    finalization ofof motions
                                                                      motions andand supporting
                                                                                      supporting briefing
                                                                                                    briefing on
                                                                                                              on Rule
                                                                                                                  Rule 26(f)
                                                                                                                         26(f)
                                                    failure
                                                    failure to disclose mandatory information or to comply with court
                                                            to  disclose   mandatory     information    or to comply    with  court
                                                    orders,  working on
                                                    orders, working     on direct
                                                                            direct exainations
                                                                                    exainations for    John Rentz,
                                                                                                   for John   Rentz, Betty
                                                                                                                      Betty Jean
                                                                                                                             Jean
                                                    Larson and
                                                    Larson   and Alex
                                                                  Alex Kakhnovets
                                                                          Kakhnovets in  in light  of Plaintiffs'
                                                                                            light of  Plaintiffs' subpoena
                                                                                                                  subpoena of of
                                                    same  and potential
                                                    same and    potential toto be
                                                                                be called  out of
                                                                                   called out   of order.  Meet with
                                                                                                   order. Meet    with Alex
                                                                                                                        Alex
                                                    Kakhnovets for
                                                    Kakhnovets     for trial
                                                                        trial preparations.
                                                                              preparations. File
                                                                                               File pretrial
                                                                                                    pretrial motions,
                                                                                                              motions, proposed
                                                                                                                         proposed
                                                    findings
                                                    findings ofof fact,  conclusions of
                                                                  fact, conclusions     of law
                                                                                           law aligned
                                                                                                aligned with
                                                                                                          with trial
                                                                                                                trial strategy
                                                                                                                      strategy
                                                    relative  to Plaintiffs'
                                                    relative to  Plaintiffs' 60   and 70
                                                                               60 and      hour model.
                                                                                       70 hour   model.
                     Subtotal:
                     Subtotal:   198.5 $$ 84,432.68
                                 198.5    84,432.68




                                                             44
             Case 4:16-cv-01549 Document 168 Filed on 04/02/20 in TXSD Page 28 of 38



Fees during Trial
Fees during Trial (Days
                  (Days 1-2),
                        1-2), defending
                              defending against
                                        against 70/60 model disclosed
                                                70/60 model disclosed by
                                                                      by Plaintiffs.
                                                                         Plaintiffs.

   Date
   Date        Timekeeper
               Timekeeper         Hrs
                                  Hrs          Amount
                                               Amount                                    Narrative
                                                                                         Narrative
4/8/2019
4/8/2019    Ramirez, Mauro
            Ramirez, Mauro        14.5
                                  14.5   $$ 5,731.13  Prepare for
                                             5,731.13 Prepare      and attend
                                                               for and  attend trial,
                                                                                 trial, including    preparing and
                                                                                        including preparing     and arguing
                                                                                                                     arguing
                                                      motion to
                                                      motion  to dismiss
                                                                 dismiss and
                                                                           and assistance
                                                                                 assistance regarding
                                                                                              regarding witness
                                                                                                           witness preparation,
                                                                                                                    preparation,
                                                      cross examination, and
                                                      cross examination,     and other
                                                                                  other strategic
                                                                                         strategic decisions;
                                                                                                     decisions; and
                                                                                                                 and prepare
                                                                                                                      prepare for
                                                                                                                              for
                                                      second  day of
                                                      second day   of trial.
                                                                      trial.
4/8/2019
4/8/2019    Valderrama, Teresa
            Valderrama, Teresa    11
                                  11      $ 5,093.00
                                          $           Represent client
                                             5,093.00 Represent          in trial
                                                                  client in  trial of
                                                                                   of matter,
                                                                                       matter, including
                                                                                               including early    morning
                                                                                                            early morning
            S.
            S.                                        preparations for
                                                      preparations   for travel
                                                                         travel to
                                                                                 to courthouse,
                                                                                     courthouse, representation      during
                                                                                                    representation during
                                                      Plaintiff Sherry
                                                      Plaintiff Sherry Shelby's     initial testimony
                                                                        Shelby's initial    testimony andand cross,
                                                                                                              cross, and
                                                                                                                     and evening
                                                                                                                          evening
                                                      preparations for
                                                      preparations   for following     day's examination
                                                                         following day's     examination of  of Shelby.
                                                                                                                Shelby.
4/9/2019
4/9/2019    Ramirez, Mauro
            Ramirez, Mauro        8.5
                                  8.5    $$ 3,359.63
                                             3,359.63 Prepare
                                                      Prepare for  and attend
                                                               for and  attend second     day of
                                                                                 second day    of trial,
                                                                                                   trial, including
                                                                                                          including assistance
                                                                                                                     assistance
                                                      with cross
                                                      with cross for
                                                                  for plaintiff
                                                                      plaintiff and
                                                                                  and strategic
                                                                                       strategic decisions
                                                                                                  decisions and
                                                                                                              and planning
                                                                                                                  planning
                                                      regarding  trial and
                                                      regarding trial  and mediation.
                                                                            mediation.
4/9/2019
4/9/2019    Valderrama, Teresa
            Valderrama, Teresa    10
                                  10      $ 4,630.00
                                          $  4,630.00 Represent
                                                      Represent client   in trial
                                                                  client in  trial of
                                                                                   of matter,
                                                                                       matter, including
                                                                                               including early    morning
                                                                                                            early morning
            S.
            S.                                        preparations for
                                                      preparations   for travel
                                                                         travel to
                                                                                 to courthouse,
                                                                                     courthouse, representation      during
                                                                                                    representation during
                                                      Plaintiff Shelby's
                                                      Plaintiff            examination, and
                                                                Shelby's examination,       and potential
                                                                                                 potential mediation.
                                                                                                            mediation. Selection
                                                                                                                         Selection
                                                      of mediator for
                                                      of mediator   for following
                                                                        following day.day. Prepare
                                                                                           Prepare forfor good
                                                                                                          good faith  mediation per
                                                                                                                faith mediation  per
                                                      Court's request.
                                                      Court's request.
                      Subtotal:
                      Subtotal:       44
                                      44 $$ 18,813.75
                                            18,813.75


Fees during Mediation,
Fees during Mediation, negotiating
                       negotiating resolution of 70/60
                                   resolution of 70/60 model
                                                       model disclosed by Plaintiffs.
                                                             disclosed by Plaintiffs.

   Date
   Date        Timekeeper
               Timekeeper         Hrs
                                  Hrs        Amount
                                             Amount                                   Narrative
                                                                                      Narrative
4/10/2019
4/10/2019   Valderrama, Teresa
            Valderrama, Teresa     6
                                   6       $ 2,778.00
                                           $  2,778.00 Pre-mediation
                                                       Pre-mediation preparations.
                                                                        preparations. Identify material for
                                                                                      Identify material     Nancy Huston's
                                                                                                        for Nancy  Huston's
            S.
            S.                                         review.  Prepare  for, attend mediation with Nancy   Huston, return to
                                                       review. Prepare for, attend mediation with Nancy Huston, return      to
                                                       office
                                                       office following   failed mediation.
                                                              following failed   mediation.
4/18/2019
4/18/2019   Valderrama, Teresa
            Valderrama, Teresa     1
                                   1       $
                                           $    463.00 Lengthy call from mediator discussing
                                                463.00 Lengthy   call from  mediator            possible settlement
                                                                                     discussing possible             offer.
                                                                                                          settlement offer.
            S.
            S.
4/18/2019
4/18/2019   Valderrama, Teresa
            Valderrama, Teresa     1
                                   1       $
                                           $     463.00 Receive,
                                                 463.00 Receive, review
                                                                 review detailed
                                                                         detailed letter
                                                                                  letter brief
                                                                                         brief from  plaintiffs' counsel
                                                                                               from plaintiffs'  counsel
            S.
            S.                                          regarding right to
                                                        regarding right to receive
                                                                           receive attorneys'
                                                                                   attorneys' fees.
                                                                                               fees.
4/19/2019
4/19/2019   Valderrama, Teresa
            Valderrama, Teresa    0.3
                                  0.3      $
                                           $     138.90 Receive, review  mediator's  suggestion
                                                 138.90 Receive, review mediator's suggestion of  of bracket.
                                                                                                     bracket.
            S.
            S.
4/23/2019
4/23/2019   Valderrama, Teresa
            Valderrama, Teresa    0.3
                                  0.3      $
                                           $   138.90 Communications with
                                               138.90 Communications with N.
                                                                          N. Huston
                                                                             Huston regarding
                                                                                    regarding possible
                                                                                              possible mediator's
                                                                                                       mediator's
            S.
            S.                                        proposal.
                                                      proposal.
                     Subtotal:
                     Subtotal:         8.6
                                       8.6 $
                                           $ 3,981.80
                                             3,981.80




                                                              55
             Case 4:16-cv-01549 Document 168 Filed on 04/02/20 in TXSD Page 29 of 38



Fees during Trial
Fees during Trial (Days
                  (Days 5-7), defending against
                        5-7), defending against 70/60 model disclosed
                                                70/60 model disclosed by
                                                                      by Plaintiffs.
                                                                         Plaintiffs.

   Date
   Date      Timekeeper
             Timekeeper           Hrs
                                  Hrs        Amount
                                             Amount                                    Narrative
                                                                                       Narrative
4/10/2019 Valderrama, Teresa
4/10/2019 Valderrama, Teresa       6
                                   6       $  2,778.00 Work  on trial preparations,   including  continued work
                                           $ 2,778.00 Work on trial preparations, including continued        work on on
          S.
          S.                                           demonstratives.   Prepare notice
                                                       demonstratives. Prepare     notice to
                                                                                           to A.
                                                                                              A. Rivera
                                                                                                 Rivera regarding
                                                                                                          regarding failed
                                                                                                                      failed
                                                       mediation, requesting   time  to  return to court.
                                                       mediation, requesting time to return to court.
4/11/2019
4/11/2019   Ramirez, Mauro
            Ramirez, Mauro        1.1
                                  1.1     $$    434.78 Prepare
                                                434.78 Prepare outline
                                                               outline for  direct questioning
                                                                        for direct questioning of of Kellie
                                                                                                     Kellie Bunyi.
                                                                                                             Bunyi.
4/16/2019
4/16/2019   Ramirez, Mauro
            Ramirez, Mauro        3.2
                                  3.2     $$ 1,264.80  Meet with
                                              1,264.80 Meet with Kellie
                                                                  Kellie Bunyi
                                                                          Bunyi in  preparation    of direct examination.
                                                                                 in preparation of direct examination.
4/17/2019
4/17/2019   Valderrama, Teresa
            Valderrama, Teresa    2.5
                                  2.5      $ 1,157.50
                                           $  1,157.50 Meet
                                                       Meet with
                                                            with Betty
                                                                  Betty Jean
                                                                         Jean Larson
                                                                               Larson in   connection with
                                                                                        in connection   with trial
                                                                                                              trial preparation.
                                                                                                                    preparation.
            S.
            S.
4/18/2019
4/18/2019   Ramirez, Mauro
            Ramirez, Mauro        1.5
                                  1.5     $$   592.88 Prepare research
                                               592.88 Prepare   research related
                                                                          related to
                                                                                   to representative
                                                                                      representative testimony.
                                                                                                       testimony.
4/18/2019
4/18/2019   Valderrama, Teresa
            Valderrama, Teresa     3
                                   3       $ 1,389.00
                                           $ 1,389.00 Prepare
                                                      Prepare for
                                                                for meeting
                                                                    meeting with,
                                                                              with, meet
                                                                                     meet with
                                                                                           with Alex
                                                                                                 Alex Kakhnovets
                                                                                                        Kakhnovets in  in
            S.
            S.                                        connection    with trial
                                                      connection with    trial preparation.
                                                                               preparation.
4/18/2019
4/18/2019   Valderrama, Teresa
            Valderrama, Teresa     4
                                   4       $ 1,852.00
                                           $ 1,852.00 Prepare
                                                      Prepare for
                                                                for afternoon
                                                                    afternoon meeting
                                                                                meeting with,
                                                                                          with, meet
                                                                                                 meet with
                                                                                                       with Betty
                                                                                                              Betty Jean
                                                                                                                     Jean Larson
                                                                                                                           Larson
            S.
            S.                                        in connection with
                                                      in connection    with trial
                                                                            trial preparation.
                                                                                  preparation.
4/18/2019
4/18/2019   Valderrama, Teresa
            Valderrama, Teresa    0.3
                                  0.3      $
                                           $   138.90 Receive, review
                                               138.90 Receive,   review filing
                                                                         filing of
                                                                                of amended
                                                                                    amended witness
                                                                                              witness list
                                                                                                         list for Plaintiffs that
                                                                                                              for Plaintiffs that
            S.
            S.                                        includes   Dawn Eastridge.
                                                      includes Dawn     Eastridge.
4/19/2019
4/19/2019   Ramirez, Mauro
            Ramirez, Mauro        4.2
                                  4.2     $$ 1,660.05 Meet with
                                             1,660.05 Meet   with Kellie
                                                                   Kellie Bunyi
                                                                           Bunyi regarding
                                                                                  regarding direct
                                                                                              direct examination.
                                                                                                      examination.
4/19/2019
4/19/2019   Valderrama, Teresa
            Valderrama, Teresa     4
                                   4       $ 1,852.00
                                           $ 1,852.00 Prepare
                                                      Prepare for
                                                                for morning
                                                                    morning meeting
                                                                               meeting with,
                                                                                        with, followed
                                                                                               followed by by meeting
                                                                                                               meeting with
                                                                                                                         with John
                                                                                                                              John
            S.
            S.                                        Rentz regarding
                                                      Rentz   regarding trial
                                                                         trial preparation.
                                                                               preparation.
4/19/2019
4/19/2019   Valderrama, Teresa
            Valderrama, Teresa    5.8
                                  5.8      $ 2,685.40
                                           $ 2,685.40 Review
                                                      Review background
                                                                background information
                                                                              information onon D.
                                                                                                D. Eastridge.
                                                                                                    Eastridge. Brief
                                                                                                                  Brief telephone
                                                                                                                         telephone
            S.
            S.                                        call to D.
                                                      call to D. Eastridge
                                                                  Eastridge regarding
                                                                             regarding reasons     for testimony,
                                                                                         reasons for   testimony, past
                                                                                                                     past
                                                      communications      regarding lawsuit,
                                                      communications regarding        lawsuit, etc.
                                                                                                etc. Work
                                                                                                     Work on  on cross
                                                                                                                  cross
                                                      examination    questions for
                                                      examination questions          Eastridge. Continue
                                                                                 for Eastridge.   Continue trial
                                                                                                               trial preparations.
                                                                                                                     preparations.



4/20/2019
4/20/2019   Ramirez, Mauro
            Ramirez, Mauro        6.5
                                  6.5     $$ 2,569.13
                                             2,569.13 Review
                                                      Review email    communications by
                                                               email communications     by Plaintiffs
                                                                                           Plaintiffs to
                                                                                                      to identify
                                                                                                         identify emails
                                                                                                                  emails for
                                                                                                                         for
                                                      cross examination.
                                                      cross examination.
4/20/2019
4/20/2019   Valderrama, Teresa
            Valderrama, Teresa    6.8
                                  6.8      $ 3,148.40
                                           $ 3,148.40 Work
                                                      Work on
                                                            on cross
                                                                cross examination
                                                                       examination ofof Sherry
                                                                                        Sherry Shelby,  to resume
                                                                                               Shelby, to  resume Monday.
                                                                                                                   Monday.
            S.
            S.                                        Review finalized
                                                      Review   finalized excerpts
                                                                         excerpts from   Shelby personal
                                                                                   from Shelby  personal cell   phone
                                                                                                           cell phone
                                                      records. Work on
                                                      records. Work    on direct
                                                                          direct examinations
                                                                                 examinations in
                                                                                               in light
                                                                                                  light of
                                                                                                        of possibility
                                                                                                           possibility
                                                      witnesses will
                                                      witnesses  will be
                                                                      be called
                                                                          called out
                                                                                 out of
                                                                                     of order.
                                                                                        order.


4/21/2019
4/21/2019   Ramirez, Mauro
            Ramirez, Mauro        6.5
                                  6.5     $$ 2,569.13
                                             2,569.13 Review
                                                      Review emails,
                                                                emails, documents,    and other
                                                                         documents, and   other information
                                                                                                 information in   preparation
                                                                                                               in preparation
                                                      for trial, including
                                                      for trial,            information related
                                                                 including information   related to
                                                                                                  to demonstrative
                                                                                                     demonstrative exhibits
                                                                                                                     exhibits
                                                      and email
                                                      and          communications.
                                                           email communications.
4/21/2019
4/21/2019   Valderrama, Teresa
            Valderrama, Teresa    10.8
                                  10.8     $ 5,000.40
                                           $          Continued work
                                             5,000.40 Continued     work on  outlines and
                                                                          on outlines and exhibits   for direct
                                                                                          exhibits for          examinations
                                                                                                         direct examinations
            S.
            S.                                        and cross
                                                      and  cross examinations.
                                                                   examinations. Incorporate   finalized demonstrative
                                                                                  Incorporate finalized   demonstrative
                                                      exhibits   for Sherry
                                                      exhibits for   Sherry Shelby
                                                                             Shelby into cross. Incorporate
                                                                                    into cross.                 supplemental
                                                                                                  Incorporate supplemental
                                                      exhibits   into cross
                                                      exhibits into         examination.
                                                                      cross examination.


4/21/2019
4/21/2019   Valderrama, Teresa
            Valderrama, Teresa    0.3
                                  0.3     $
                                          $     138.90 Communications with
                                                138.90 Communications    with Plaintiffs'
                                                                              Plaintiffs' counsel,
                                                                                          counsel, then
                                                                                                   then with
                                                                                                        with John
                                                                                                              John Rentz,
                                                                                                                   Rentz,
            S.
            S.                                         Betty Jean
                                                       Betty      Larson, regarding
                                                             Jean Larson,  regarding Plaintiffs'
                                                                                     Plaintiffs' notification
                                                                                                 notification of
                                                                                                              of requirement
                                                                                                                 requirement
                                                       they appear
                                                       they appear at
                                                                   at 11
                                                                      11 a.m.
                                                                         a.m. to
                                                                              to be
                                                                                 be in Court.
                                                                                    in Court.




                                                             66
             Case 4:16-cv-01549 Document 168 Filed on 04/02/20 in TXSD Page 30 of 38


4/22/2019
4/22/2019   Ramirez, Mauro
            Ramirez, Mauro       12.8
                                 12.8     $$ 5,059.20 Prepare for
                                             5,059.20 Prepare       and attend
                                                                for and   attend trial,
                                                                                   trial, including
                                                                                          including review
                                                                                                      review ofof documents
                                                                                                                  documents and and
                                                      information,    provide input
                                                      information, provide               regarding strategic
                                                                                 input regarding     strategic decisions,
                                                                                                                decisions, and
                                                                                                                            and
                                                      continue   research and
                                                      continue research      and review
                                                                                   review ofof case
                                                                                               case law
                                                                                                     law regarding    various legal
                                                                                                          regarding various     legal
                                                      issues.
                                                      issues.
4/22/2019
4/22/2019   Valderrama, Teresa
            Valderrama, Teresa    12
                                  12       $ 5,556.00
                                           $          Early morning
                                             5,556.00 Early   morning preparations
                                                                        preparations pre-trial.
                                                                                          pre-trial. To
                                                                                                      To federal   courthouse to
                                                                                                          federal courthouse     to
            S.
            S.                                        represent   client in
                                                      represent client    in trial,
                                                                             trial, including
                                                                                     including cross
                                                                                                 cross examination
                                                                                                        examination of of Sherry
                                                                                                                          Sherry
                                                      Shelby
                                                      Shelby continued,      return to
                                                               continued, return       to office
                                                                                          office post-trial.
                                                                                                  post-trial. Evening
                                                                                                               Evening preparations
                                                                                                                        preparations
                                                      for following day's
                                                      for following    day's trial
                                                                               trial including
                                                                                     including work
                                                                                                 work onon cross
                                                                                                            cross examination
                                                                                                                  examination of  of R.
                                                                                                                                     R.
                                                      Hale.
                                                      Hale.
4/23/2019
4/23/2019   Ramirez, Mauro
            Ramirez, Mauro       12.1
                                 12.1     $$ 4,782.53
                                             4,782.53 Prepare
                                                      Prepare for   and attend
                                                                for and   attend trial,
                                                                                   trial, including
                                                                                          including review
                                                                                                      review ofof documents
                                                                                                                  documents and and
                                                      information,    provide input
                                                      information, provide               regarding strategic
                                                                                 input regarding     strategic decisions,
                                                                                                                decisions, and
                                                                                                                            and
                                                      continue   research and
                                                      continue research      and review
                                                                                   review ofof case
                                                                                               case law
                                                                                                     law regarding    various legal
                                                                                                          regarding various     legal
                                                      issues.
                                                      issues.
4/23/2019
4/23/2019   Valderrama, Teresa
            Valderrama, Teresa    11
                                  11       $ 5,093.00
                                           $          Pre-trial preparations.
                                             5,093.00 Pre-trial  preparations. To       courthouse to
                                                                                    To courthouse     to represent
                                                                                                         represent client  during
                                                                                                                    client during
            S.
            S.                                        trial, including
                                                      trial, including cross     examination of
                                                                         cross examination       of Sherry
                                                                                                    Sherry Shelby,
                                                                                                              Shelby, cross
                                                                                                                      cross
                                                      examination
                                                      examination of  of Dawn
                                                                         Dawn Eastridge.
                                                                                   Eastridge.
4/24/2019
4/24/2019   Ramirez, Mauro
            Ramirez, Mauro       12.3
                                 12.3     $$ 4,861.58
                                             4,861.58 Prepare
                                                      Prepare for   and attend
                                                                for and   attend trial,
                                                                                   trial, including
                                                                                          including review
                                                                                                      review ofof documents
                                                                                                                  documents and and
                                                      information,    provide input
                                                      information, provide               regarding strategic
                                                                                 input regarding     strategic decisions,
                                                                                                                decisions, and
                                                                                                                            and
                                                      continue   research and
                                                      continue research      and review
                                                                                   review ofof case
                                                                                               case law
                                                                                                     law regarding    various legal
                                                                                                          regarding various     legal
                                                      issues.
                                                      issues.
4/24/2019
4/24/2019   Valderrama, Teresa
            Valderrama, Teresa    12
                                  12       $ 5,556.00
                                           $          Pre-trial preparations.
                                             5,556.00 Pre-trial  preparations. To       courthouse to
                                                                                    To courthouse     to represent
                                                                                                         represent client  during
                                                                                                                    client during
            S.
            S.                                        trial, including
                                                      trial, including cross     examination of
                                                                         cross examination       of Alex
                                                                                                    Alex Kakhnovets,
                                                                                                           Kakhnovets, Betty
                                                                                                                          Betty Jean
                                                                                                                                  Jean
                                                      Larson, and
                                                      Larson,   and return
                                                                     return toto office.
                                                                                  office. Continue
                                                                                           Continue preparations
                                                                                                       preparations for   trial
                                                                                                                      for trial
                                                      including   work on
                                                      including work     on John
                                                                              John Rentz
                                                                                     Rentz direct
                                                                                             direct and
                                                                                                    and exhibits,   amend trial
                                                                                                          exhibits, amend    trial plan
                                                                                                                                   plan
                                                      to adapt
                                                      to adapt to
                                                                to case   presentation to
                                                                   case presentation       to date.
                                                                                              date.
4/25/2019
4/25/2019   Ramirez, Mauro
            Ramirez, Mauro       14.5
                                 14.5     $$ 5,731.13 Prepare for
                                             5,731.13 Prepare       and attend
                                                                for and   attend trial,
                                                                                   trial, including
                                                                                          including review
                                                                                                      review ofof documents
                                                                                                                  documents and and
                                                      information,    cross-examine Lauren
                                                      information, cross-examine          Lauren Hafner,
                                                                                                   Hafner, provide
                                                                                                             provide input
                                                                                                                      input regarding
                                                                                                                             regarding
                                                      strategic  decisions regarding
                                                      strategic decisions                  trial issues,
                                                                              regarding trial    issues, continue   research and
                                                                                                          continue research    and
                                                      review
                                                      review ofof case
                                                                  case law    regarding various
                                                                        law regarding       various legal
                                                                                                     legal issues.
                                                                                                            issues.



4/25/2019
4/25/2019   Valderrama, Teresa
            Valderrama, Teresa    14
                                  14      $
                                          $ 6,482.00 Pre-trial preparations.
                                            6,482.00 Pre-trial  preparations. To     courthouse to
                                                                                 To courthouse     to represent
                                                                                                      represent client  during
                                                                                                                client during
            S.
            S.                                       trial, including
                                                     trial, including examination
                                                                       examination of  of Alex
                                                                                          Alex Kakhnovets,
                                                                                                Kakhnovets, Lauren
                                                                                                               Lauren Hafner,
                                                                                                                         Hafner,
                                                     completion
                                                     completion of of Plaintiffs'
                                                                      Plaintiffs' case   in chief.
                                                                                   case in          Defendant   begins   defense
                                                                                            chief. Defendant begins defense
                                                     with John
                                                     with   John Rentz,
                                                                 Rentz, and
                                                                          and return   to office.
                                                                               return to  office. Continue
                                                                                                    Continue preparations
                                                                                                              preparations for
                                                                                                                             for
                                                     trial including
                                                     trial            work on
                                                           including work    on direct
                                                                                  direct examinations
                                                                                          examinations andand exhibits,  adapt
                                                                                                              exhibits, adapt
                                                     case   presentation to
                                                     case presentation    to date.
                                                                             date.
4/26/2019
4/26/2019   Ramirez, Mauro
            Ramirez, Mauro       11.5
                                 11.5   $$ 4,545.38
                                            4,545.38 Prepare
                                                     Prepare for   and attend
                                                               for and  attend trial,
                                                                                trial, including
                                                                                       including review    of documents
                                                                                                   review of  documents andand
                                                     information,   provide input
                                                     information, provide             regarding strategic
                                                                              input regarding    strategic decisions
                                                                                                            decisions and
                                                                                                                       and
                                                     assistance regarding
                                                     assistance   regarding the
                                                                             the cross-examination
                                                                                  cross-examination of   of Rodney
                                                                                                            Rodney Hale,
                                                                                                                    Hale, and
                                                                                                                            and
                                                     continue   research and
                                                     continue research     and review
                                                                                review ofof case
                                                                                            case law
                                                                                                  law regarding   various
                                                                                                       regarding various
                                                     legalissues.
                                                     legalissues.
4/26/2019
4/26/2019   Valderrama, Teresa
            Valderrama, Teresa    9.8
                                 9.8     $ 4,537.40
                                         $  4,537.40 Pre-trial
                                                     Pre-trial preparations.
                                                                preparations. To     courthouse to
                                                                                 To courthouse     to represent
                                                                                                      represent client  during
                                                                                                                client during
            S.
            S.                                       trial, including
                                                     trial, including examination
                                                                       examination of  of Rodney
                                                                                          Rodney Hale,
                                                                                                     Hale, and
                                                                                                           and return
                                                                                                               return to
                                                                                                                       to office.
                                                                                                                          office.
                     Subtotal:
                     Subtotal:    188.5 $$ 81,435.45
                                  188.5    81,435.45




                                                              77
             Case 4:16-cv-01549 Document 168 Filed on 04/02/20 in TXSD Page 31 of 38



Fees during Trial
Fees during Trial (Day
                  (Day 8),
                       8), defending
                           defending against 70/60 model
                                     against 70/60 model disclosed by Plaintiffs.
                                                         disclosed by Plaintiffs.

   Date
   Date       Timekeeper
              Timekeeper          Hrs
                                  Hrs        Amount
                                             Amount                                              Narrative
                                                                                                 Narrative
5/2/2019
5/2/2019   Valderrama, Teresa
           Valderrama, Teresa     0.2
                                  0.2     $
                                          $      92.60 Receive, review
                                                 92.60 Receive,     review notice
                                                                                notice from
                                                                                          from A. A. Rivera
                                                                                                      Rivera of of new,
                                                                                                                   new, earlier
                                                                                                                          earlier setting
                                                                                                                                    setting dates
                                                                                                                                             dates
           S.
           S.                                          to resume
                                                       to resume Shelby           trial.
                                                                      Shelby trial.
5/2/2019
5/2/2019   Valderrama, Teresa
           Valderrama, Teresa     0.3
                                  0.3      $
                                           $    138.90 Multiple email
                                                138.90 Multiple               communications with
                                                                    email communications               with A.A. Rivera
                                                                                                                  Rivera regarding
                                                                                                                           regarding trial
                                                                                                                                         trial
           S.
           S.                                          setting   dates available,
                                                       setting dates      available, conflicts,
                                                                                         conflicts, and and positions
                                                                                                              positions taken
                                                                                                                          taken on on
                                                       resumption
                                                       resumption of    of trial
                                                                             trial by
                                                                                    by R.
                                                                                        R. Wills.
                                                                                             Wills.
5/3/2019
5/3/2019   Valderrama, Teresa
           Valderrama, Teresa     0.1
                                  0.1      $
                                           $     46.30 Additional
                                                 46.30 Additional communications
                                                                       communications with       with A.A. Rivera
                                                                                                             Rivera regarding       status of
                                                                                                                      regarding status      of trial
                                                                                                                                               trial
           S.
           S.                                          setting.
                                                       setting.
5/3/2019
5/3/2019   Valderrama, Teresa
           Valderrama, Teresa     0.1
                                  0.1      $
                                           $     46.30 Receive,
                                                 46.30 Receive, review
                                                                    review final       notice setting
                                                                                final notice     setting resumption
                                                                                                            resumption of  of trial
                                                                                                                               trial at
                                                                                                                                     at 11 pm
                                                                                                                                           pm onon
           S.
           S.                                          the 15th,
                                                       the          and notification
                                                            15th, and      notification of    of trial
                                                                                                 trial team.
                                                                                                       team.
5/7/2019
5/7/2019   Ramirez, Mauro
           Ramirez, Mauro         2.1
                                  2.1     $$    830.03 Review
                                                830.03 Review portions
                                                                  portions of   of trial
                                                                                    trial transcript
                                                                                            transcript (rough)
                                                                                                          (rough) in    preparation for
                                                                                                                    in preparation      for
                                                       completion
                                                       completion of    of trial
                                                                             trial and
                                                                                    and proposed
                                                                                          proposed fmdings
                                                                                                        findings ofof fact
                                                                                                                       fact and
                                                                                                                             and conclusions
                                                                                                                                   conclusions
                                                       of
                                                       of law.
                                                          law.
5/8/2019
5/8/2019   Ramirez, Mauro
           Ramirez, Mauro         1.1
                                  1.1     $$    434.78 Review
                                                434.78 Review portions
                                                                  portions of   of trial
                                                                                    trial transcript
                                                                                            transcript (rough)
                                                                                                          (rough) in    preparation for
                                                                                                                    in preparation      for
                                                       completion
                                                       completion of    of trial
                                                                             trial and
                                                                                    and proposed
                                                                                          proposed fmdings
                                                                                                        findings ofof fact
                                                                                                                       fact and
                                                                                                                             and conclusions
                                                                                                                                   conclusions
                                                       of
                                                       of law.
                                                          law.
5/10/2019 Ramirez, Mauro
5/10/2019 Ramirez, Mauro          4.1
                                  4.1     $$ 1,620.53  Review trial
                                              1,620.53 Review     trial transcript
                                                                          transcript (rough)
                                                                                         (rough) and and conduct
                                                                                                           conduct research
                                                                                                                      research in     preparation
                                                                                                                                  in preparation
                                                       for  proposed findings
                                                       for proposed        findings of of fact    and conclusions
                                                                                             fact and   conclusions of   of law
                                                                                                                            law and
                                                                                                                                  and closing
                                                                                                                                        closing
                                                       argument.
                                                       argument.
5/11/2019 Valderrama, Teresa
5/11/2019 Valderrama, Teresa      2.8
                                  2.8      $ 1,296.40
                                           $  1,296.40 Review
                                                       Review trial
                                                                  trial transcript
                                                                          transcript (rough)
                                                                                         (rough) and and research/case
                                                                                                           research/case summaries
                                                                                                                             summaries for  for
          S.
          S.                                           purposes of
                                                       purposes     of trial
                                                                         trial strategy,
                                                                                strategy, focusing
                                                                                              focusing on      closing arguments
                                                                                                           on closing    arguments and  and post-
                                                                                                                                             post-
                                                       trial filings.
                                                       trial filings.
5/12/2019 Valderrama, Teresa
5/12/2019 Valderrama, Teresa      4.2
                                  4.2      $ 1,944.60
                                           $  1,944.60 Continue
                                                       Continue review
                                                                     review trialtrial transcript
                                                                                       transcript (rough)
                                                                                                      (rough) to to prepare
                                                                                                                    prepare for     trial
                                                                                                                               for trial
          S.
          S.                                           continuation
                                                       continuation on    on Wednesday
                                                                               Wednesday this    this week,
                                                                                                       week, evaluating
                                                                                                                evaluating record
                                                                                                                              record andand
                                                       witness selection.
                                                       witness    selection.
5/13/2019 Valderrama, Teresa
5/13/2019 Valderrama, Teresa      9.2
                                  9.2      $ 4,259.60
                                           $  4,259.60 Prepare
                                                       Prepare forfor trial
                                                                        trial continuation
                                                                                continuation including
                                                                                                   including evaluation
                                                                                                                 evaluation of of witnesses
                                                                                                                                   witnesses to to
          S.
          S.                                           be called,
                                                       be             assessment of
                                                           called, assessment          of proof
                                                                                            proof and
                                                                                                    and state
                                                                                                          state of
                                                                                                                 of record
                                                                                                                     record asas to
                                                                                                                                  to same,
                                                                                                                                     same, work
                                                                                                                                             work
                                                       on  responding to
                                                       on responding         to damages
                                                                                 damages model,model, evaluation
                                                                                                         evaluation of  of potential
                                                                                                                           potential witnesses
                                                                                                                                        witnesses
                                                       to be
                                                       to be called
                                                              called by  by Plaintiff
                                                                              Plaintiff in in rebuttal
                                                                                               rebuttal andand preparations
                                                                                                                preparations for      same.
                                                                                                                                 for same.
                                                       Release of
                                                       Release    of subpoena
                                                                       subpoena as    as toto witnesses
                                                                                               witnesses other
                                                                                                             other than
                                                                                                                    than Rodney
                                                                                                                          Rodney Hale Hale and
                                                                                                                                             and
                                                       communications
                                                       communications with       with opposing
                                                                                       opposing counsel
                                                                                                      counsel regarding
                                                                                                                 regarding same,
                                                                                                                              same, outline
                                                                                                                                        outline
                                                       issues   for Kellie
                                                       issues for    Kellie Bunyi
                                                                                Bunyi withwith M.M. Ramirez,
                                                                                                      Ramirez, outline
                                                                                                                   outline issues
                                                                                                                             issues for    Alex
                                                                                                                                       for Alex
                                                       Kakhnovets and
                                                       Kakhnovets        and sponsorship
                                                                                sponsorship of    of summary
                                                                                                      summary document,           outline
                                                                                                                   document, outline
                                                       potential recall
                                                       potential              issues relating
                                                                    recall issues       relating to to Betty
                                                                                                       Betty Jean
                                                                                                                Jean Larson
                                                                                                                       Larson andand
                                                       preparations for
                                                       preparations       for same,      notifications to
                                                                                same, notifications         to 24-hour
                                                                                                               24-hour fitness      witness of
                                                                                                                          fitness witness      of
                                                       timing for
                                                       timing         appearance. Work
                                                                 for appearance.          Work on   on supplemental
                                                                                                       supplemental cross cross examination
                                                                                                                                  examination
                                                       of Rodney Hale,
                                                       of Rodney       Hale, anticipating
                                                                                anticipating efforts
                                                                                                  efforts to to rehabilitate.
                                                                                                                rehabilitate. WorkWork on on
                                                       theories for
                                                       theories    for closing       theme.
                                                                        closing theme.




                                                                 8
                                                                 8
            Case 4:16-cv-01549 Document 168 Filed on 04/02/20 in TXSD Page 32 of 38


5/14/2019 Valderrama, Teresa
5/14/2019 Valderrama, Teresa   10.8
                               10.8    $
                                       $  5,000.40 Continue trial
                                          5,000.40 Continue    trial preparations
                                                                      preparations relating
                                                                                       relating toto witnesses,
                                                                                                     witnesses, appearances,
                                                                                                                appearances,
          S.
          S.                                       strategies,   themes, arguments
                                                   strategies, themes,      arguments for for closing   and particularly
                                                                                               closing and  particularly the
                                                                                                                         the issue
                                                                                                                              issue
                                                   of Kellie Bunyi
                                                   of Kellie  Bunyi as  as trial
                                                                           trial witness
                                                                                 witness on on narrow
                                                                                                 narrow issues.   Work on
                                                                                                         issues. Work   on cross
                                                                                                                            cross
                                                   examinations,
                                                   examinations, and  and anticipated
                                                                           anticipated additional
                                                                                          additional witnesses.
                                                                                                        witnesses. Work
                                                                                                                   Work on    direct
                                                                                                                          on direct
                                                   for 24-hour fitness
                                                   for 24-hour     fitness witness.
                                                                            witness. Work
                                                                                        Work withwith MM Ramirez
                                                                                                         Ramirez onon locating
                                                                                                                      locating
                                                   authorities to
                                                   authorities    to be
                                                                     be wrapped
                                                                         wrapped into      closing.
                                                                                     into closing.
5/15/2019 Ramirez, Mauro
5/15/2019 Ramirez, Mauro       9.3
                               9.3     $$ 3,675.83
                                          3,675.83 Prepare
                                                   Prepare toto resume
                                                                 resume trial,
                                                                           trial, including
                                                                                  including final     preparation with
                                                                                               final preparation  with Kellie
                                                                                                                        Kellie
                                                   Bunyi for
                                                   Bunyi        testimony and
                                                           for testimony      and cross    examination; attend
                                                                                   cross examination;      attend remainder
                                                                                                                  remainder of of
                                                   trial and
                                                   trial and provide
                                                              provide assistance
                                                                         assistance andand strategic
                                                                                             strategic advice
                                                                                                        advice on
                                                                                                               on witnesses
                                                                                                                  witnesses and
                                                                                                                              and
                                                   closing;  and consider
                                                   closing; and                and analyze
                                                                    consider and     analyze final
                                                                                                final witnesses
                                                                                                      witnesses and
                                                                                                                 and testimony
                                                                                                                     testimony in in
                                                   preparation for
                                                   preparation     for proposed
                                                                       proposed findings
                                                                                    findings of of fact
                                                                                                   fact and
                                                                                                        and conclusions
                                                                                                            conclusions ofof law.
                                                                                                                             law.

5/15/2019 Valderrama, Teresa
5/15/2019 Valderrama, Teresa    6
                                6      $
                                       $   2,778.00 Continue
                                           2,778.00 Continue trial
                                                              trial preparations
                                                                    preparations relating
                                                                                    relating to
                                                                                             to witnesses,
                                                                                                witnesses, appearances,
                                                                                                           appearances,
          S.
          S.                                        strategies, themes, arguments
                                                    strategies, themes,  arguments for for closing. Meet with
                                                                                           closing. Meet   with Alex
                                                                                                                Alex
                                                    Kakhnovets prior
                                                    Kakhnovets    prior to
                                                                        to trial
                                                                           trial to
                                                                                 to review
                                                                                    review demonstrative
                                                                                             demonstrative and
                                                                                                            and scope
                                                                                                                 scope of
                                                                                                                       of
                                                    questions.   Assure exhibits
                                                    questions. Assure               finalized, ready
                                                                         exhibits finalized,   ready for final days
                                                                                                     for final days of
                                                                                                                    of trial,
                                                                                                                       trial,
                                                    particularly as
                                                    particularly  as to
                                                                     to Rodney
                                                                        Rodney Hale
                                                                                  Hale as
                                                                                        as resuming
                                                                                           resuming the
                                                                                                     the witness
                                                                                                         witness stand.
                                                                                                                  stand.

5/15/2019 Valderrama, Teresa
5/15/2019 Valderrama, Teresa    55     $
                                       $ 2,315.00 Final
                                         2,315.00 Final day
                                                        day of
                                                            of trial.
                                                               trial. To
                                                                      To courthouse
                                                                         courthouse for final witnesses.
                                                                                    for final witnesses. Prepare
                                                                                                         Prepare for,
                                                                                                                 for,
          S.
          S.                                      present closing
                                                  present closing arguments.
                                                                   arguments. Return
                                                                              Return to
                                                                                     to office.
                                                                                        office.
                   Subtotal:
                   Subtotal:     55.3 $ 24,479.25
                                 55.3 $ 24,479.25




                                                           9
                                                           9
             Case 4:16-cv-01549 Document 168 Filed on 04/02/20 in TXSD Page 33 of 38



Fees incurred Post-Trial,
Fees incurred Post-Trial, preparing
                          preparing findings
                                    findings of
                                             of fact/conclusions of law
                                                fact/conclusions of law related to 70/60
                                                                        related to 70/60 model.
                                                                                         model.


   Date
   Date        Timekeeper
               Timekeeper         Hrs
                                  Hrs          Amount
                                               Amount                                       Narrative
                                                                                            Narrative
5/16/2019 Valderrama, Teresa
5/16/2019 Valderrama, Teresa       2
                                   2      $
                                          $       926.00 Work
                                                  926.00 Work on on approach,
                                                                    approach, theme,
                                                                                 theme, for    finding of
                                                                                          for finding   of facts and conclusions
                                                                                                           facts and   conclusions ofof
          S.
          S.                                             law,  including process
                                                         law, including     process of
                                                                                     of sequestering
                                                                                         sequestering facts,    legal points,
                                                                                                         facts, legal  points, for
                                                                                                                               for
                                                         inclusion.    Work with
                                                         inclusion. Work      with M.
                                                                                    M. Ramirez
                                                                                        Ramirez on  on same.
                                                                                                       same.
5/21/2019 Ramirez, Mauro
5/21/2019 Ramirez, Mauro          2.5
                                  2.5     $$      988.13 Review
                                                  988.13 Review rough     draft of
                                                                   rough draft   of transcript
                                                                                    transcript inin preparation
                                                                                                    preparation ofof proposed
                                                                                                                     proposed
                                                         findings
                                                         findings ofof fact and conclusions
                                                                       fact and   conclusions of of law.
                                                                                                    law.
5/22/2019 Ramirez, Mauro
5/22/2019 Ramirez, Mauro          1.1
                                  1.1     $$      434.78 Review
                                                  434.78 Review rough     draft of
                                                                   rough draft   of transcript
                                                                                    transcript inin preparation
                                                                                                    preparation ofof proposed
                                                                                                                     proposed
                                                         findings
                                                         findings ofof fact and conclusions
                                                                       fact and   conclusions of of law.
                                                                                                    law.
5/23/2019 Ramirez, Mauro
5/23/2019 Ramirez, Mauro          3.6
                                  3.6     $$    1,422.90 Review rough
                                                1,422.90 Review           draft of
                                                                   rough draft   of transcript
                                                                                    transcript and
                                                                                                 and conduct
                                                                                                      conduct research
                                                                                                                research toto prepare
                                                                                                                              prepare
                                                         proposed findings
                                                         proposed              of fact
                                                                     findings of        and conclusions
                                                                                   fact and  conclusions of of law.
                                                                                                               law.
5/24/2019 Ramirez, Mauro
5/24/2019 Ramirez, Mauro          3.2
                                  3.2     $$    1,264.80 Review rough
                                                1,264.80 Review           draft of
                                                                   rough draft   of transcript
                                                                                    transcript and
                                                                                                 and conduct
                                                                                                      conduct research
                                                                                                                research toto prepare
                                                                                                                              prepare
                                                         proposed findings
                                                         proposed              of fact
                                                                     findings of        and conclusions
                                                                                   fact and  conclusions of of law.
                                                                                                               law.
5/31/2019 Ramirez, Mauro
5/31/2019 Ramirez, Mauro          3.1
                                  3.1     $$    1,225.28 Review rough
                                                1,225.28 Review           draft transcript
                                                                   rough draft   transcript and
                                                                                              and exhibits,
                                                                                                   exhibits, conduct
                                                                                                              conduct research    and
                                                                                                                        research and
                                                         draft  proposed findings
                                                         draft proposed    findings ofof fact  and conclusions
                                                                                         fact and   conclusions of of law.
                                                                                                                      law.
6/4/2019
6/4/2019   Ramirez, Mauro
           Ramirez, Mauro         4.1
                                  4.1     $$    1,620.53 Research and
                                                1,620.53 Research    and draft
                                                                         draft proposed
                                                                                proposed finding
                                                                                            fmding of of fact
                                                                                                         fact and
                                                                                                              and conclusions
                                                                                                                   conclusions ofof
                                                         law.
                                                         law.
6/5/2019
6/5/2019   Ramirez, Mauro
           Ramirez, Mauro         2.8
                                  2.8     $$    1,106.70 Research and
                                                1,106.70 Research    and draft
                                                                         draft findings
                                                                                findings ofof fact  and conclusions
                                                                                               fact and  conclusions of of law.
                                                                                                                           law.
6/7/2019
6/7/2019   Ramirez, Mauro
           Ramirez, Mauro         1.3
                                  1.3     $$      513.83 Research and
                                                  513.83 Research    and draft
                                                                         draft proposed
                                                                                proposed finding
                                                                                            fmding of of fact
                                                                                                         fact and
                                                                                                              and conclusions
                                                                                                                   conclusions ofof
                                                         law.
                                                         law.
6/10/2019 Ramirez, Mauro
6/10/2019 Ramirez, Mauro          1.2
                                  1.2     $$      474.30 Draft
                                                  474.30 Draft and
                                                                and research
                                                                     research proposed
                                                                               proposed findings
                                                                                            findings ofof fact
                                                                                                          fact and
                                                                                                               and conclusions
                                                                                                                    conclusions of of
                                                         law;  consult with
                                                         law; consult   with T.
                                                                              T. Valderrama
                                                                                  Valderrama on   on strategy,
                                                                                                     strategy, structure,
                                                                                                                structure, objectives.
                                                                                                                            objectives.

6/12/2019 Ramirez, Mauro
6/12/2019 Ramirez, Mauro          7.4
                                  7.4     $$ 2,924.85
                                             2,924.85 Draft
                                                      Draft and
                                                             and research
                                                                 research proposed
                                                                           proposed findings      of fact
                                                                                        findings of  fact and
                                                                                                          and conclusions
                                                                                                               conclusions ofof
                                                      law
                                                      law related  to Sherry
                                                           related to Sherry Shelby's
                                                                               Shelby's allegations
                                                                                          allegations regarding    her time
                                                                                                       regarding her   time
                                                      records  and hours
                                                      records and   hours worked.
                                                                          worked.
6/20/2019 Ramirez, Mauro
6/20/2019 Ramirez, Mauro          1.8
                                  1.8     $$   711.45 Review
                                               711.45 Review and
                                                               and analyze
                                                                    analyze fmal
                                                                             final trial
                                                                                    trial transcript
                                                                                          transcript in  order to
                                                                                                      in order  to collect
                                                                                                                   collect
                                                      testimony helpful
                                                      testimony   helpful in
                                                                          in support
                                                                              support ofof Findings
                                                                                           Findings ofof Fact
                                                                                                         Fact and
                                                                                                               and Conclusions
                                                                                                                    Conclusions
                                                      of Law. Confer
                                                      of Law.   Confer with
                                                                         with T.  Valderrama regarding
                                                                               T. Valderrama     regarding strategy,
                                                                                                             strategy, objectives,
                                                                                                                       objectives,
                                                      structure.
                                                      structure.
6/21/2019 Ramirez, Mauro
6/21/2019 Ramirez, Mauro          4.1
                                  4.1     $$ 1,620.53 Review and
                                             1,620.53 Review   and analyze
                                                                    analyze fmal
                                                                             final trial
                                                                                    trial transcript
                                                                                          transcript in  order to
                                                                                                      in order  to collect
                                                                                                                   collect
                                                      testimony helpful
                                                      testimony   helpful in
                                                                          in support
                                                                              support ofof Findings
                                                                                           Findings ofof Fact
                                                                                                         Fact and
                                                                                                               and Conclusions
                                                                                                                    Conclusions
                                                      of Law.
                                                      of Law.
6/24/2019 Ramirez, Mauro
6/24/2019 Ramirez, Mauro          6.4
                                  6.4     $$ 2,529.60
                                             2,529.60 Review
                                                      Review and
                                                               and analyze
                                                                    analyze fmal
                                                                             final trial
                                                                                    trial transcript
                                                                                          transcript in  order to
                                                                                                      in order  to collect
                                                                                                                   collect
                                                      testimony helpful
                                                      testimony   helpful in
                                                                          in support
                                                                              support ofof Findings
                                                                                           Findings ofof Fact
                                                                                                         Fact and
                                                                                                               and Conclusions
                                                                                                                    Conclusions
                                                      of Law.
                                                      of Law.
6/25/2019 Ramirez, Mauro
6/25/2019 Ramirez, Mauro          4.9
                                  4.9     $$ 1,936.73 Draft Proposed
                                             1,936.73 Draft  Proposed Findings
                                                                        Findings ofof Fact
                                                                                       Fact and
                                                                                             and Conclusions
                                                                                                 Conclusions of of Law
                                                                                                                   Law based
                                                                                                                         based on
                                                                                                                                on
                                                      analysis and
                                                      analysis  and review
                                                                     review of
                                                                             of transcripts
                                                                                transcripts and
                                                                                              and case
                                                                                                   case law.
                                                                                                        law.
6/26/2019 Ramirez, Mauro
6/26/2019 Ramirez, Mauro          10.8
                                  10.8    $$ 4,268.70
                                             4,268.70 Draft
                                                      Draft Proposed
                                                             Proposed Findings
                                                                        Findings ofof Fact
                                                                                       Fact and
                                                                                             and Conclusions
                                                                                                 Conclusions of of Law
                                                                                                                   Law based
                                                                                                                         based on
                                                                                                                                on
                                                      analysis and
                                                      analysis  and review
                                                                     review of
                                                                             of transcripts
                                                                                transcripts and
                                                                                              and case
                                                                                                   case law.   Extended review
                                                                                                        law. Extended     review
                                                      with T.
                                                      with     Valderrama regarding
                                                            T. Valderrama    regarding presentation
                                                                                          presentation ofof issues and structure.
                                                                                                            issues and  structure.

6/27/2019 Ramirez, Mauro
6/27/2019 Ramirez, Mauro          7.3
                                  7.3     $$ 2,885.33
                                             2,885.33 Draft
                                                      Draft Proposed
                                                            Proposed Findings
                                                                      Findings of
                                                                                of Fact
                                                                                   Fact and
                                                                                        and Conclusions
                                                                                            Conclusions of
                                                                                                        of Law
                                                                                                           Law based
                                                                                                               based on
                                                                                                                     on
                                                      analysis and
                                                      analysis and review
                                                                   review of
                                                                          of transcripts
                                                                             transcripts and
                                                                                         and case
                                                                                             case law.
                                                                                                  law.




                                                               10
                                                               10
            Case 4:16-cv-01549 Document 168 Filed on 04/02/20 in TXSD Page 34 of 38


6/28/2019 Ramirez, Mauro
6/28/2019 Ramirez, Mauro        6.1
                                6.1    $$ 2,411.03
                                          2,411.03 Draft
                                                   Draft Proposed
                                                         Proposed Findings
                                                                      Findings of  of Fact
                                                                                       Fact and
                                                                                             and Conclusions
                                                                                                  Conclusions of  of Law
                                                                                                                     Law based
                                                                                                                            based onon
                                                   analysis and
                                                   analysis and review
                                                                  review of of transcripts
                                                                                transcripts and
                                                                                              and case
                                                                                                   case law.
                                                                                                         law.
6/29/2019 Ramirez, Mauro
6/29/2019 Ramirez, Mauro        3.3
                                3.3    $$ 1,304.33 Draft Proposed
                                          1,304.33 Draft Proposed Findings
                                                                      Findings of  of Fact
                                                                                       Fact and
                                                                                             and Conclusions
                                                                                                  Conclusions of  of Law
                                                                                                                     Law based
                                                                                                                            based onon
                                                   analysis and
                                                   analysis and review
                                                                  review of of transcripts
                                                                                transcripts and
                                                                                              and case
                                                                                                   case law.    Meet with
                                                                                                         law. Meet      with T.
                                                                                                                              T.
                                                   Valderrama in
                                                   Valderrama    in connection
                                                                     connection with with same.
                                                                                            same.
7/1/2019
7/1/2019   Ramirez, Mauro
           Ramirez, Mauro       8.4
                                8.4    $$ 3,320.10
                                          3,320.10 Draft
                                                   Draft Proposed
                                                         Proposed Findings
                                                                      Findings of  of Fact
                                                                                       Fact and
                                                                                             and Conclusions
                                                                                                  Conclusions of     Law based
                                                                                                                  of Law    based onon
                                                   analysis of
                                                   analysis of transcript
                                                                transcript andand case
                                                                                    case law.
                                                                                          law.
7/2/2019
7/2/2019   Ramirez, Mauro
           Ramirez, Mauro       9.3
                                9.3    $$ 3,675.83
                                          3,675.83 Draft
                                                   Draft Proposed
                                                         Proposed Findings
                                                                      Findings of  of Fact
                                                                                       Fact and
                                                                                             and Conclusions
                                                                                                  Conclusions of     Law based
                                                                                                                  of Law    based onon
                                                   analysis of
                                                   analysis of transcript
                                                                transcript andand case
                                                                                    case law.
                                                                                          law.
7/3/2019
7/3/2019   Ramirez, Mauro
           Ramirez, Mauro       4.7
                                4.7    $$ 1,857.68 Draft Proposed
                                          1,857.68 Draft Proposed Findings
                                                                      Findings of  of Fact
                                                                                       Fact and
                                                                                             and Conclusions
                                                                                                  Conclusions of     Law based
                                                                                                                  of Law    based onon
                                                   analysis of
                                                   analysis of transcript
                                                                transcript andand case
                                                                                    case law.
                                                                                          law.
7/5/2019
7/5/2019   Valderrama, Teresa
           Valderrama, Teresa   6.5
                                6.5     $ 3,009.50
                                        $ 3,009.50 Analyze,
                                                   Analyze, consider     revisions to
                                                              consider revisions       to draft
                                                                                          draft findings
                                                                                                findings and
                                                                                                           and conclusions
                                                                                                                 conclusions (70+(70+
           S.
           S.                                      pages), initially
                                                   pages), initially with
                                                                      with facts
                                                                             facts and
                                                                                     and structuring
                                                                                          structuring ofof arguments.
                                                                                                           arguments.
7/6/2019
7/6/2019   Valderrama, Teresa
           Valderrama, Teresa   5.5
                                5.5     $ 2,546.50
                                        $ 2,546.50 Continue
                                                   Continue work
                                                              work on    revising findings
                                                                     on revising      findings and
                                                                                                and conclusions,
                                                                                                     conclusions, including
                                                                                                                      including
           S.
           S.                                      consideration
                                                   consideration of of strategy
                                                                       strategy for     motion to
                                                                                   for motion    to dismiss
                                                                                                    dismiss in    connection with
                                                                                                              in connection      with
                                                   same.
                                                   same.
7/7/2019
7/7/2019   Valderrama, Teresa
           Valderrama, Teresa    7
                                 7      $ 3,241.00
                                        $ 3,241.00 Continue
                                                   Continue revising     draft findings
                                                              revising draft     findings andand conclusions
                                                                                                 conclusions (70+(70+ pages),
                                                                                                                        pages),
           S.
           S.                                      including
                                                   including facts   and structuring
                                                              facts and    structuring of  of arguments.
                                                                                              arguments. Consult
                                                                                                            Consult trial
                                                                                                                       trial
                                                   transcript for
                                                   transcript      testimony in
                                                               for testimony     in support
                                                                                     support ofof modified
                                                                                                  modified fact     sections.
                                                                                                             fact sections.
7/8/2019
7/8/2019   Valderrama, Teresa
           Valderrama, Teresa   9.2
                                9.2     $ 4,259.60
                                        $ 4,259.60 Continue
                                                   Continue revising
                                                              revising draft     findings and
                                                                         draft findings      and conclusions
                                                                                                 conclusions (75+(75+ pages),
                                                                                                                        pages),
           S.
           S.                                      including  consulting transcript
                                                   including consulting      transcript from
                                                                                           from 8-day
                                                                                                 8-day trial
                                                                                                        trial to
                                                                                                              to confirm
                                                                                                                  confirm or or
                                                   identify supporting testimony
                                                   identify supporting     testimony in      support of
                                                                                         in support   of modified
                                                                                                         modified factfact and
                                                                                                                            and
                                                   mixed fact
                                                   mixed  fact and
                                                                and law
                                                                     law sections.
                                                                           sections.
7/9/2019
7/9/2019   Ramirez, Mauro
           Ramirez, Mauro       1.9
                                1.9    $$   750.98 Review
                                            750.98 Review and
                                                            and revise
                                                                 revise portions
                                                                          portions of  of Proposed
                                                                                          Proposed Findings
                                                                                                     Findings of  of Fact
                                                                                                                     Fact and
                                                                                                                           and
                                                   Conclusions of
                                                   Conclusions    of Law
                                                                      Law inin connection
                                                                                connection withwith strategy
                                                                                                     strategy positions.
                                                                                                                positions.
7/9/2019
7/9/2019   Valderrama, Teresa
           Valderrama, Teresa   5.2
                                5.2     $ 2,407.60
                                        $ 2,407.60 Continue
                                                   Continue revising
                                                              revising draft     findings and
                                                                         draft findings      and conclusions
                                                                                                 conclusions (75+(75+ pages).
                                                                                                                        pages).
           S.
           S.                                      Continue incorporation
                                                   Continue   incorporation of   of transcript
                                                                                     transcript references
                                                                                                 references from      8-day trial
                                                                                                               from 8-day     trial to
                                                                                                                                    to
                                                   confirm
                                                   confirm or   identify supporting
                                                            or identify    supporting testimony.
                                                                                          testimony. Focus
                                                                                                       Focus on on procedural
                                                                                                                    procedural
                                                   section
                                                   section for  support of
                                                           for support    of argument
                                                                               argument concerning
                                                                                            concerning discovery
                                                                                                          discovery misconduct.
                                                                                                                       misconduct.

7/9/2019
7/9/2019   Valderrama, Teresa
           Valderrama, Teresa   0.5
                                0.5    $
                                       $      231.50 Work
                                              231.50 Work with
                                                            with M.
                                                                 M. Ramirez
                                                                     Ramirez on     various sections
                                                                                 on various  sections of
                                                                                                      of fact
                                                                                                         fact and
                                                                                                              and law
                                                                                                                   law
           S.
           S.                                        conclusions,
                                                     conclusions, for
                                                                   for restructuring   and supplementation
                                                                        restructuring and   supplementation of of positions
                                                                                                                  positions
                                                     taken.
                                                     taken.
7/11/2019 Ramirez, Mauro
7/11/2019 Ramirez, Mauro        0.5
                                0.5    $$     197.63 Consider
                                              197.63 Consider strategy
                                                               strategy and
                                                                          and issues
                                                                              issues related
                                                                                      related to
                                                                                              to revision
                                                                                                 revision of
                                                                                                          of Proposed
                                                                                                              Proposed
                                                     Findings of
                                                     Findings  of Fact
                                                                  Fact and
                                                                        and Conclusions
                                                                             Conclusions of of Law.
                                                                                               Law.
7/15/2019 Valderrama, Teresa
7/15/2019 Valderrama, Teresa    5.7
                                5.7    $
                                       $    2,639.10 Work
                                            2,639.10 Work onon revising
                                                               revising draft
                                                                          draft findings  and conclusions.
                                                                                findings and  conclusions. Continue
                                                                                                             Continue
          S.
          S.                                         assimilation of
                                                     assimilation  of transcript
                                                                      transcript citations
                                                                                  citations and
                                                                                            and exhibit
                                                                                                 exhibit citations
                                                                                                         citations into
                                                                                                                    into revised
                                                                                                                         revised
                                                     document.   Review exhibits
                                                     document. Review                consisting of
                                                                           exhibits consisting   of deposition  testimony of
                                                                                                    deposition testimony    of
                                                     Sherry
                                                     Sherry Shelby   and Rodney
                                                             Shelby and    Rodney Hale
                                                                                    Hale in
                                                                                          in connection   with same.
                                                                                             connection with   same.

7/15/2019 Valderrama, Teresa
7/15/2019 Valderrama, Teresa     1
                                 1     $
                                       $      463.00 Work
                                              463.00 Work with
                                                           with M.
                                                                M. Ramirez
                                                                     Ramirez onon strategy
                                                                                  strategy and
                                                                                           and outline
                                                                                                 outline for motion for
                                                                                                         for motion  for
          S.
          S.                                         judgment to
                                                     judgment  to be
                                                                  be filed
                                                                      filed in
                                                                            in connection  with findings
                                                                               connection with   findings and
                                                                                                           and conclusions.
                                                                                                               conclusions.
7/16/2019 Ramirez, Mauro
7/16/2019 Ramirez, Mauro        11.2
                                11.2   $$   4,426.80 Review
                                            4,426.80 Review and
                                                            and revise    Proposed Findings
                                                                  revise Proposed   Findings ofof Fact
                                                                                                  Fact and
                                                                                                       and Conclusions
                                                                                                            Conclusions of
                                                                                                                         of
                                                     Law and
                                                     Law and implement
                                                              implement recommendations
                                                                           recommendations and  and changes
                                                                                                    changes and
                                                                                                              and incorporate
                                                                                                                  incorporate
                                                     supplemental   information from
                                                     supplemental information    from trial
                                                                                       trial transcript
                                                                                             transcript and
                                                                                                        and exhibits.
                                                                                                             exhibits.




                                                           11
                                                           11
            Case 4:16-cv-01549 Document 168 Filed on 04/02/20 in TXSD Page 35 of 38


7/16/2019 Valderrama, Teresa
7/16/2019 Valderrama, Teresa   7.3
                               7.3     $
                                       $    3,379.90 Continue
                                            3,379.90 Continue work
                                                                 work ofof revising   draft findings
                                                                            revising draft             and conclusions.
                                                                                            findings and     conclusions.
          S.
          S.                                         Continue review
                                                     Continue    review andand incorporation
                                                                                incorporation ofof transcript
                                                                                                   transcript citations   and
                                                                                                                citations and
                                                     exhibit  citations into
                                                     exhibit citations    into revised
                                                                               revised document.
                                                                                        document. Continue
                                                                                                      Continue review
                                                                                                                  review of
                                                                                                                          of
                                                     Plaintiffs' exhibits
                                                     Plaintiffs'             consisting of
                                                                  exhibits consisting    of email
                                                                                            email evidence,     and various
                                                                                                    evidence, and    various of
                                                                                                                              of
                                                     defense   exhibits, for
                                                     defense exhibits,     for incorporation
                                                                               incorporation into    findings and
                                                                                               into findings    and conclusions.
                                                                                                                     conclusions.
7/17/2019 Ramirez, Mauro
7/17/2019 Ramirez, Mauro       8.3
                               8.3     $$   3,280.58 Prepare
                                            3,280.58 Prepare Motion
                                                               Motion forfor Entry
                                                                              Entry of
                                                                                    of Judgment
                                                                                        Judgment andand review     and revise
                                                                                                          review and   revise
                                                     Proposed Findings
                                                     Proposed    Findings of     Fact and
                                                                             of Fact  and Conclusions
                                                                                          Conclusions of   of Law
                                                                                                              Law and
                                                                                                                    and implement
                                                                                                                        implement
                                                     recommendations
                                                     recommendations and    and changes
                                                                                 changes and
                                                                                          and incorporate
                                                                                               incorporate information
                                                                                                               information from
                                                                                                                             from
                                                     trial transcript
                                                     trial transcript and
                                                                       and exhibits.
                                                                             exhibits.
7/17/2019 Valderrama, Teresa
7/17/2019 Valderrama, Teresa   12.2
                               12.2    $
                                       $    5,648.60 Working on
                                            5,648.60 Working    on findings    and conclusions
                                                                    findings and    conclusions forfor filing.
                                                                                                        filing.
          S.
          S.
7/18/2019 Ramirez, Mauro
7/18/2019 Ramirez, Mauro       5.4
                               5.4    $$ 2,134.35
                                          2,134.35 Prepare
                                                   Prepare Motion
                                                           Motion forfor Entry
                                                                          Entry of
                                                                                of Judgment
                                                                                   Judgment and
                                                                                             and review   and revise
                                                                                                  review and   revise
                                                   Proposed Findings
                                                   Proposed   Findings of    Fact and
                                                                         of Fact  and Conclusions
                                                                                      Conclusions of
                                                                                                   of Law
                                                                                                      Law and
                                                                                                            and implement
                                                                                                                implement
                                                   changes   and incorporate
                                                   changes and                 information from
                                                                 incorporate information   from trial
                                                                                                 trial transcript
                                                                                                       transcript and
                                                                                                                  and
                                                   exhibits.
                                                   exhibits.
7/18/2019 Valderrama, Teresa
7/18/2019 Valderrama, Teresa   10.8
                               10.8    $ 5,000.40
                                       $           Revise, finalize,
                                          5,000.40 Revise,            file findings
                                                           finalize, file           and conclusions
                                                                           findings and conclusions in   behalf of
                                                                                                     in behalf  of Boxer
                                                                                                                   Boxer
          S.
          S.                                       Property
                                                   Property
                   Subtotal:
                   Subtotal:    197.6 $$ 83,040.38
                                197.6    83,040.38




                                                          12
                                                          12
             Case 4:16-cv-01549 Document 168 Filed on 04/02/20 in TXSD Page 36 of 38



Fees incurred Post-Trial,
Fees incurred Post-Trial, preparing
                          preparing Motion
                                    Motion to
                                           to Dismiss
                                              Dismiss based
                                                      based on
                                                            on modified
                                                               modified model.
                                                                        model.

   Date
   Date        Timekeeper
               Timekeeper        Hrs
                                 Hrs      Amount
                                          Amount                                 Narrative
                                                                                 Narrative
7/19/2019
7/19/2019   Valderrama, Teresa
            Valderrama, Teresa   1.2
                                 1.2    $
                                        $   555.60 Review, analyze
                                            555.60 Review, analyze Shelby's
                                                                    Shelby's findings   and conclusions
                                                                              findings and  conclusions filed   yesterday,
                                                                                                          filed yesterday,
            S.
            S.                                     including review of
                                                   including review  of record
                                                                        record for
                                                                                for Exhibit
                                                                                    Exhibit A
                                                                                            A attached
                                                                                              attached toto same
                                                                                                            same as
                                                                                                                  as new
                                                                                                                     new
                                                   damages  model. Review
                                                   damages model.    Review motion
                                                                              motion to
                                                                                      to dismiss  authorities in
                                                                                         dismiss authorities  in
                                                   consideration of filing
                                                   consideration of filing of
                                                                           of new
                                                                              new motion
                                                                                   motion to
                                                                                           to dismiss
                                                                                              dismiss based
                                                                                                       based on
                                                                                                              on
                                                   completely  new damages
                                                   completely new             model submitted
                                                                    damages model    submitted after
                                                                                                 after close
                                                                                                       close of
                                                                                                             of evidence.
                                                                                                                evidence.

7/19/2019 Ramirez, Mauro
7/19/2019 Ramirez, Mauro         0.7
                                 0.7    $$     276.68 Review
                                               276.68 Review andand analyze
                                                                       analyze information
                                                                                 information presented
                                                                                                presented inin Plaintiffs'
                                                                                                                Plaintiffs' proposed
                                                                                                                            proposed
                                                      findings
                                                      findings ofof fact   and law
                                                                      fact and        and consider
                                                                                law and    consider motion
                                                                                                      motion toto dismiss   based on
                                                                                                                  dismiss based    on
                                                      revised   damages computation.
                                                      revised damages        computation.
8/1/2019
8/1/2019    Ramirez, Mauro
            Ramirez, Mauro       2.8
                                 2.8    $$   1,106.70 Confer with
                                             1,106.70 Confer    with T.T. Valderrama
                                                                           Valderrama regarding       motion to
                                                                                          regarding motion     to dismiss.    Research
                                                                                                                  dismiss. Research
                                                      and draft
                                                      and         Motion to
                                                            draft Motion     to Dismiss
                                                                                Dismiss based
                                                                                           based onon new
                                                                                                      new damages      computations
                                                                                                            damages computations
                                                      and theory
                                                      and   theory submitted
                                                                     submitted by by Plaintiffs
                                                                                       Plaintiffs with
                                                                                                  with their
                                                                                                        their Findings
                                                                                                              Findings ofof Fact
                                                                                                                             Fact and
                                                                                                                                   and
                                                      Conclusions of
                                                      Conclusions       of Law.
                                                                           Law.
8/2/2019
8/2/2019    Ramirez, Mauro
            Ramirez, Mauro       4.3
                                 4.3    $$   1,699.58 Research and
                                             1,699.58 Research     and draft
                                                                         draft Motion
                                                                                Motion toto Dismiss
                                                                                            Dismiss related     to undisclosed
                                                                                                       related to  undisclosed
                                                      damages     theory.
                                                      damages theory.
8/5/2019
8/5/2019    Ramirez, Mauro
            Ramirez, Mauro       2.6
                                 2.6    $$   1,027.65 Research issues
                                             1,027.65 Research     issues related    to late
                                                                            related to  late disclosure
                                                                                             disclosure and
                                                                                                          and post-trial
                                                                                                               post-trial new
                                                                                                                           new
                                                      damages     theory and
                                                      damages theory        and prepare
                                                                                 prepare motion
                                                                                           motion toto dismiss.
                                                                                                       dismiss. Consult
                                                                                                                   Consult with
                                                                                                                             with T.
                                                                                                                                  T.
                                                      Valderrama.
                                                      Valderrama.
8/6/2019
8/6/2019    Ramirez, Mauro
            Ramirez, Mauro       2.3
                                 2.3    $$     909.08 Research
                                               909.08 Research issues
                                                                   issues related    to late
                                                                            related to  late disclosure
                                                                                             disclosure and
                                                                                                          and post-trial
                                                                                                               post-trial new
                                                                                                                           new
                                                      damages     theory and
                                                      damages theory        and prepare
                                                                                 prepare motion
                                                                                           motion toto dismiss.
                                                                                                       dismiss. Work
                                                                                                                   Work with
                                                                                                                         with T.T.
                                                      Valderrama on
                                                      Valderrama       on analysis
                                                                           analysis and
                                                                                      and approach.
                                                                                           approach.
8/6/2019
8/6/2019    Valderrama, Teresa
            Valderrama, Teresa   0.5
                                 0.5    $
                                        $      231.50 Work
                                               231.50 Work with
                                                              with M.M. Ramirez
                                                                          Ramirez on     motion to
                                                                                     on motion    to dismiss
                                                                                                     dismiss based
                                                                                                               based on   Rule 37,
                                                                                                                      on Rule   37,
            S.
            S.                                        noncompliance
                                                      noncompliance with   with disclosure
                                                                                 disclosure obligations
                                                                                              obligations under
                                                                                                             under Rule
                                                                                                                    Rule 26,
                                                                                                                           26, and
                                                                                                                               and as
                                                                                                                                    as
                                                      abuse of
                                                      abuse   of case    management and
                                                                 case management         and Court
                                                                                              Court process
                                                                                                      process following
                                                                                                                following eight-day
                                                                                                                            eight-day
                                                      trial on
                                                      trial  on matter.
                                                                matter.
8/7/2019
8/7/2019    Ramirez, Mauro
            Ramirez, Mauro       3.9
                                 3.9    $$   1,541.48 Research case
                                             1,541.48 Research     case law
                                                                          law in  support of
                                                                               in support   of Motion
                                                                                               Motion to to Dismiss
                                                                                                            Dismiss and
                                                                                                                      and draft
                                                                                                                            draft
                                                      arguments related
                                                      arguments      related to
                                                                              to modified
                                                                                  modified damages
                                                                                             damages theory.
                                                                                                        theory.
8/8/2019
8/8/2019    Ramirez, Mauro
            Ramirez, Mauro       2.4
                                 2.4    $$     948.60 Research
                                               948.60 Research casecase law    and continue
                                                                          law and              work on
                                                                                    continue work     on draft   Motion to
                                                                                                          draft Motion    to Dismiss;
                                                                                                                             Dismiss;
                                                      consider   strategy for
                                                      consider strategy      for case
                                                                                  case going
                                                                                        going forward.
                                                                                               forward.
8/8/2019
8/8/2019    Valderrama, Teresa
            Valderrama, Teresa   2.9
                                 2.9    $
                                        $    1,342.70 Revise
                                             1,342.70 Revise arguments,
                                                               arguments, factual
                                                                               factual presentation,
                                                                                        presentation, ofof draft
                                                                                                            draft Motion
                                                                                                                  Motion to to Dismiss.
                                                                                                                               Dismiss.
            S.
            S.
8/8/2019
8/8/2019    Valderrama, Teresa
            Valderrama, Teresa   3.2
                                 3.2    $
                                        $    1,481.60 Complete
                                             1,481.60 Complete revisions
                                                                  revisions to
                                                                            to draft
                                                                               draft Motion
                                                                                      Motion to
                                                                                              to Dismiss,
                                                                                                 Dismiss, incorporating
                                                                                                            incorporating
            S.
            S.                                        argument and
                                                      argument    and supplemental
                                                                      supplemental analysis;
                                                                                      analysis; finalize
                                                                                                finalize draft
                                                                                                         draft Motion
                                                                                                               Motion toto
                                                      Dismiss, review
                                                      Dismiss,   review exhibits,  prepare for,
                                                                         exhibits, prepare       approve, and
                                                                                            for, approve,  and complete
                                                                                                                complete for
                                                                                                                           for
                                                      filing.
                                                      filing.
8/29/2019
8/29/2019   Ramirez, Mauro
            Ramirez, Mauro       0.9
                                 0.9    $$     355.73 Review
                                               355.73 Review and
                                                               and analyze
                                                                    analyze Plaintiffs'
                                                                             Plaintiffs' Response
                                                                                         Response toto Motion
                                                                                                       Motion toto Dismiss,
                                                                                                                   Dismiss, and
                                                                                                                             and
                                                      consider   arguments for
                                                      consider arguments    for Reply.
                                                                                Reply.
8/29/2019
8/29/2019   Valderrama, Teresa
            Valderrama, Teresa   0.8
                                 0.8    $
                                        $      370.40 Receive,
                                               370.40 Receive, examine,
                                                                 examine, analyze
                                                                           analyze Shelby's
                                                                                     Shelby's response
                                                                                              response opposing     Motion to
                                                                                                         opposing Motion     to
            S.
            S.                                        Dismiss, and
                                                      Dismiss,   and consider
                                                                     consider strategies
                                                                               strategies for  reply.
                                                                                          for reply.
8/29/2019
8/29/2019   Valderrama, Teresa
            Valderrama, Teresa   0.5
                                 0.5    $
                                        $      231.50 Work
                                               231.50 Work with
                                                              with M.
                                                                   M. Ramirez
                                                                       Ramirez on   outline of
                                                                                on outline   of strategic,
                                                                                                strategic, short
                                                                                                           short reply briefing
                                                                                                                 reply briefing
            S.
            S.                                        to highlight
                                                      to highlight deficiencies
                                                                    deficiencies in  Response.
                                                                                  in Response.
8/30/2019
8/30/2019   Ramirez, Mauro
            Ramirez, Mauro       2.7
                                 2.7    $$   1,067.18 Prepare draft
                                             1,067.18 Prepare  draft Reply
                                                                     Reply in  Support of
                                                                            in Support   of Motion
                                                                                            Motion toto Dismiss,
                                                                                                        Dismiss, briefing
                                                                                                                  briefing
                                                      arguments.
                                                      arguments.




                                                            13
                                                            13
            Case 4:16-cv-01549 Document 168 Filed on 04/02/20 in TXSD Page 37 of 38


9/3/2019
9/3/2019   Ramirez, Mauro
           Ramirez, Mauro        4.2
                                 4.2   $$ 1,660.05 Research Plaintiffs'
                                          1,660.05 Research  Plaintiffs' cited
                                                                         cited authorities,
                                                                               authorities, rebuttal
                                                                                            rebuttal authorities,
                                                                                                     authorities, and
                                                                                                                  and begin
                                                                                                                      begin
                                                   draft Reply in
                                                   draft Reply in Support
                                                                  Support ofof Motion
                                                                               Motion toto Dismiss
                                                                                           Dismiss under
                                                                                                    under Rule
                                                                                                          Rule 37.
                                                                                                                 37.

9/4/2019
9/4/2019   Ramirez, Mauro
           Ramirez, Mauro        3.3
                                 3.3   $$ 1,304.33 Continue research
                                          1,304.33 Continue  research and
                                                                        and drafting
                                                                             drafting ofof Reply
                                                                                           Reply inin Support  of Motion
                                                                                                      Support of  Motion to
                                                                                                                          to
                                                   Dismiss.
                                                   Dismiss.
9/4/2019
9/4/2019   Valderrama, Teresa
           Valderrama, Teresa    2.7
                                 2.7    $ 1,250.10
                                        $ 1,250.10 Examine
                                                   Examine cases
                                                             cases cited
                                                                    cited in  plaintiffs' Response
                                                                           in plaintiffs' Response Opposing
                                                                                                      Opposing Motion
                                                                                                                 Motion to
                                                                                                                         to
           S.
           S.                                      Dismiss, and
                                                   Dismiss,  and cases
                                                                  cases cited
                                                                         cited in
                                                                                in draft
                                                                                   draft reply  briefing. Preliminary
                                                                                         reply briefing.  Preliminary
                                                   revisions to draft
                                                   revisions to  draft to
                                                                       to highlight
                                                                          highlight misconduct.
                                                                                      misconduct.
9/5/2019
9/5/2019   Valderrama, Teresa
           Valderrama, Teresa    8.3
                                 8.3    $ 3,842.90
                                        $ 3,842.90 Revise
                                                   Revise draft
                                                          draft reply
                                                                 reply to
                                                                        to motion
                                                                           motion to to dismiss,
                                                                                        dismiss, inserting
                                                                                                  inserting additional
                                                                                                            additional
           S.
           S.                                      argument and
                                                   argument   and section
                                                                   section highlighting
                                                                            highlighting deficiencies
                                                                                            deficiencies of
                                                                                                          of Plaintffs'
                                                                                                             Plaintffs'
                                                   response,
                                                   response, impact
                                                              impact ofof failure
                                                                          failure of  explanation or
                                                                                   of explanation    or defense on motion
                                                                                                        defense on  motion
                                                   prosecution, deception
                                                   prosecution,   deception of    method of
                                                                              of method    of introducing
                                                                                              introducing new
                                                                                                            new damages
                                                                                                                 damages
                                                   model, and
                                                   model,  and finalize   and file
                                                                finalize and        same.
                                                                               file same.



                     Subtotal:
                     Subtotal:    50.2 $ 21,203.33
                                  50.2 $ 21,203.33




                                                         14
                                                         14
              Case 4:16-cv-01549 Document 168 Filed on 04/02/20 in TXSD Page 38 of 38


Fees incurred Post-Trial,
Fees incurred Post-Trial, responding to Plaintiffs'
                          responding to             Motion for
                                        Plaintiffs' Motion     Reconsideration on
                                                           for Reconsideration on Court's
                                                                                  Court's findings
                                                                                          findings related to Rule
                                                                                                   related to Rule 26
                                                                                                                   26
violations.
violations.
   Date
   Date      Timekeeper
             Timekeeper           Hrs
                                  Hrs        Amount
                                             Amount                               Narrative
                                                                                  Narrative
10/14/2019 Ramirez,
10/14/2019 Ramirez, Mauro
                    Mauro         0.7
                                  0.7    $
                                         $     276.68 Review
                                               276.68 Review and
                                                             and analyze
                                                                 analyze Plaintiffs
                                                                         Plaintiff's Motion
                                                                                     Motion for
                                                                                            for Reconsideration.
                                                                                                Reconsideration.

10/14/2019 Valderrama,
10/14/2019 Valderrama, Teresa
                       Teresa     1.3
                                  1.3    $
                                         $      601.90 Receive, review
                                                601.90 Receive,   review Plaintiffs'
                                                                            Plaintiffs' Motion
                                                                                         Motion for
                                                                                                  for Reconsideration
                                                                                                      Reconsideration on  on Court's
                                                                                                                              Court's
           S.
           S.                                          order granting motion
                                                       order granting    motion to to dismiss.
                                                                                      dismiss.
10/14/2019 Valderrama,
10/14/2019 Valderrama, Teresa
                       Teresa     0.4
                                  0.4    $
                                         $      185.20 Consult with
                                                185.20 Consult  with M. M. Ramirez
                                                                            Ramirez regarding
                                                                                       regarding options
                                                                                                   options for   handling Plaintiffs'
                                                                                                             for handling   Plaintiffs'
           S.
           S.                                          Motion for
                                                       Motion         Reconsideration of
                                                                for Reconsideration       of Court's
                                                                                              Court's dismissal
                                                                                                      dismissal order,
                                                                                                                  order, and
                                                                                                                          and
                                                       discussion
                                                       discussion of of applicable
                                                                        applicable rules.
                                                                                     rules.
10/16/2019 Ramirez,
10/16/2019 Ramirez, Mauro
                    Mauro         1.5
                                  1.5    $
                                         $      592.88 Review Motion
                                                592.88 Review   Motion for for Reconsideration
                                                                               Reconsideration and  and evaluate
                                                                                                         evaluate response
                                                                                                                    response
                                                       positions and
                                                       positions   and arguments.
                                                                        arguments.
10/21/2019
10/21/2019   Ramirez, Mauro
             Ramirez, Mauro       2.1
                                  2.1    $
                                         $      830.03 Research
                                                830.03 Research andand draft   Opposition to
                                                                        draft Opposition      to Motion
                                                                                                 Motion for
                                                                                                          for Reconsideration.
                                                                                                              Reconsideration.
10/22/2019
10/22/2019   Ramirez, Mauro
             Ramirez, Mauro       2.5
                                  2.5    $
                                         $      988.13 Research
                                                988.13 Research andand draft   Opposition to
                                                                        draft Opposition      to Motion
                                                                                                 Motion for
                                                                                                          for Reconsideration.
                                                                                                              Reconsideration.
10/24/2019
10/24/2019   Ramirez, Mauro
             Ramirez, Mauro       5.5
                                  5.5    $
                                         $    2,173.88 Research
                                              2,173.88 Research andand draft   Opposition to
                                                                        draft Opposition      to Motion
                                                                                                 Motion for
                                                                                                          for Reconsideration.
                                                                                                              Reconsideration.
10/26/2019
10/26/2019   Ramirez, Mauro
             Ramirez, Mauro       2.6
                                  2.6    $
                                         $    1,027.65 Research and
                                              1,027.65 Research    and draft   Opposition to
                                                                        draft Opposition      to Motion
                                                                                                 Motion for
                                                                                                          for Reconsideration.
                                                                                                              Reconsideration.
10/28/2019
10/28/2019   Ramirez, Mauro
             Ramirez, Mauro       4.5
                                  4.5    $
                                         $    1,778.63 Research
                                              1,778.63 Research andand draft   Opposition to
                                                                        draft Opposition      to Motion
                                                                                                 Motion for
                                                                                                          for Reconsideration,
                                                                                                              Reconsideration,
                                                       including   drafting comprehensive
                                                       including drafting     comprehensive background
                                                                                                 background based
                                                                                                                based onon trial
                                                                                                                           trial
                                                       testimony    and  research   on   appropriate  standards.
                                                       testimony and research on appropriate standards.
10/30/2019 Ramirez,
10/30/2019 Ramirez, Mauro
                    Mauro         5.4
                                  5.4    $
                                         $    2,134.35 Research
                                              2,134.35 Research andand draft   Opposition to
                                                                        draft Opposition      to Motion
                                                                                                 Motion for
                                                                                                          for Reconsideration,
                                                                                                              Reconsideration,
                                                       including   drafting comprehensive
                                                       including drafting     comprehensive background
                                                                                                 background based
                                                                                                                based onon trial
                                                                                                                           trial
                                                       testimony and
                                                       testimony    and research
                                                                         research onon appropriate
                                                                                         appropriate standards.
                                                                                                      standards.
10/31/2019 Ramirez,
10/31/2019 Ramirez, Mauro
                    Mauro         4.6
                                  4.6    $
                                         $    1,818.15 Research and
                                              1,818.15 Research    and draft   Opposition to
                                                                        draft Opposition      to Motion
                                                                                                 Motion for
                                                                                                          for Reconsideration,
                                                                                                              Reconsideration,
                                                       including   drafting comprehensive
                                                       including drafting     comprehensive background
                                                                                                 background based
                                                                                                                based onon trial
                                                                                                                           trial
                                                       testimony    and  research   on   appropriate  standards
                                                       testimony and research on appropriate standards and prepare and  prepare
                                                       arguments in
                                                       arguments     in support
                                                                        support ofof Court's
                                                                                     Court's analysis.
                                                                                               analysis.
11/2/2019
11/2/2019    Valderrama, Teresa
             Valderrama, Teresa   2.2
                                  2.2    $
                                         $    1,018.60 Review
                                              1,018.60 Review authorities
                                                                authorities cited
                                                                               cited by
                                                                                      by Shelby    Motion for
                                                                                          Shelby Motion         Reconsideration
                                                                                                            for Reconsideration
             S.
             S.                                        and pertinent
                                                       and  pertinent record
                                                                        record citations,
                                                                                citations, toto evaluate
                                                                                                evaluate draft   response.
                                                                                                           draft response.
11/4/2019
11/4/2019    Valderrama, Teresa
             Valderrama, Teresa   0.8
                                  0.8    $
                                         $      370.40 Research
                                                370.40 Research supplemental
                                                                   supplemental casecase citations
                                                                                           citations for
                                                                                                     for opposition
                                                                                                         opposition to to motion
                                                                                                                          motion for
                                                                                                                                  for
             S.
             S.                                        reconsideration.
                                                       reconsideration.
11/4/2019
11/4/2019    Valderrama, Teresa
             Valderrama, Teresa   0.5
                                  0.5    $
                                         $      231.50 Consult
                                                231.50 Consult with
                                                                with M. M. Ramirez
                                                                            Ramirez on on strategy
                                                                                           strategy regarding
                                                                                                     regarding Shelby     pending
                                                                                                                 Shelby pending
             S.
             S.                                        Motion for
                                                       Motion         Reconsideration.
                                                                for Reconsideration.
11/4/2019
11/4/2019    Valderrama, Teresa
             Valderrama, Teresa   9.2
                                  9.2    $
                                         $    4,259.60 Review,
                                              4,259.60 Review, revise,
                                                                 revise, finalize,    file Response
                                                                          finalize, file   Response inin Opposition
                                                                                                          Opposition to to Shelby
                                                                                                                           Shelby
             S.
             S.                                        Motion for
                                                       Motion         Reconsideration.
                                                                for Reconsideration.
                      Subtotal:
                      Subtotal:    43.8 $
                                   43.8 $    18,287.55
                                             18,287.55




              GRAND TOTAL:
              GRAND TOTAL:        786.5 $335,674.18
                                  786.5 $335,674.18




                                                             15
                                                             15
